Exhibit 10.1

 

 

  

 

 

 

 

 

 

 

 

INTEREST PURCHASE AGREEMENT

 

AMONG

 

LOGICMARK, LLC

 

THE MEMBERS OF LOGICMARK, LLC

 

AND

 

NXt-ID, inc.

 

 

 

 

May 17, 2016

 

 

 

  

 

 

 

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 



1. DEFINITIONS 1       2. BASIC TRANSACTION 7 (a) Purchase and Sale of Interests
7 (b) Unadjusted Purchase Price; Signing Shares 7 (c) Closing 8 (d) Deliveries
at Closing 8 (e) Determination of Closing Date Balance Sheet 9 (f) Post-Closing
Working Capital Adjustment 10 (g) Intentionally Omitted 10 (h) Earn-Out Payments
10 (i) Allocation 12       3. LOGICMARK’S REPRESENTATIONS AND WARRANTIES 13 (a)
Organization, Qualification, and Corporate Power 13 (b) Authorization of
Transaction 13 (c) Non-Contravention 13 (d) Brokers’ Fees 13 (e) Title to Assets
14 (f) Capitalization; Subsidiaries 14 (g) Financial Statements 14 (h) Events
Subsequent to Most Recent Fiscal Month End 14 (i) Legal Compliance 15 (j) Tax
Matters 15 (k) Real Property 16 (l) Intellectual Property 16 (m) Inventory 17
(n) Contracts 17 (o) Powers of Attorney 18 (p) Litigation 18 (q) Employees 19
(r) Employee Benefits 19 (s) Environmental Matters 19 (t) Certain Business
Relationships with Logicmark 20 (u) Customers and Suppliers 20 (v) Disclaimer of
Other Representations and Warranties 20       4. SELLERS’ REPRESENTATIONS AND
WARRANTIES 20 (a) Authorization of Transaction 20 (b) Non-Contravention 21 (c)
Brokers’ Fees 21 (d) Title to Interests 21 (e) Disclaimer of Other
Representations and Warranties 21

 



 

 

 

5. BUYER’S REPRESENTATIONS AND WARRANTIES 22 (a) Organization of Buyer 22 (b)
Authorization of Transaction 22 (c) Non-Contravention 22 (d) Brokers’ Fees 22
(e) Investment Purpose 22 (f) Filings, Consents and Approvals 22 (g) Issuance of
Shares 22       6. POST-CLOSING COVENANTS 23 (a) Pre-Closing Covenants 23 (b)
Further Assurances 25 (c) Restrictive Covenants 25 (d) Confidentiality 26 (e)
Employee Matters 26 (f) Inspection of Records 27 (g) Tax Matters 27 (h) Release
28 (i) Indemnification of Managers and Officers 28 (j) Special Contract Matters
29       7. CONDITIONS TO OBLIGATION TO CLOSE 30 (a) Conditions to Buyer’s
Obligation 30 (b) Conditions to Seller’s Obligation 31       8. REMEDIES FOR
BREACHES OF THIS AGREEMENT 32 (a) Survival of Representations and Warranties 32
(b) Indemnification Provisions for Buyer’s Benefit 33 (c) Indemnification
Provisions for Seller’s Benefit 34 (d) Matters Involving Third Parties 34 (e)
Determination of Adverse Consequences 35 (f) Exclusive Remedy 36 (g) Recoupment
Against Escrow Agreement 36 (h) Purchase Price Adjustment 36       9.
MISCELLANEOUS 37 (a) Press Releases and Public Announcements 37 (b) No
Third-Party Beneficiaries 37 (c) Entire Agreement 37 (d) Succession and
Assignment 37 (e) Counterparts 37 (f) Headings 37 (g) Notices 38 (h) Governing
Law 39

 



 ii 

 

 

(i) Amendments and Waivers 39 (j) Severability 39 (k) Expenses 39 (l)
Construction 39 (m) Incorporation of Exhibits, Annexes, and Schedules 39 (n)
Disclosure 40 (o) Submission to Jurisdiction 40 (p) Seller Representative 40 (q)
Legal Representation 42 (r) Termination 42 (s) Break-Up Shares 43

 

Exhibit A – Form of Escrow Agreement Exhibit B – Form of Warrant Exhibit C –
Form of Limited Liability Company Interest Assignment Exhibit D – Calculation of
Closing Date Net Working Capital Exhibit E – Employment Agreement Exhibit F –
Consulting Agreement Annex I – Sellers’ Ownership of Interests and Pro Rata
Share



 

Disclosure Schedules

Schedule 6(c) – Restricted Sellers

Schedule 6(e) – Employee Matters

Schedule 7(a) – Buyer’s Required Consents

Schedule 7(b) – Sellers’ Required Consents

 



 iii 

 

 

INTEREST PURCHASE AGREEMENT

 

This INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into as of May
17, 2016, by and among NXT-ID, Inc., a Delaware corporation (“Buyer”),
LOGICMARK, LLC, a Delaware limited liability company (“Logicmark” or the
“Company”), and each of LOGICMARK INVESTMENT PARTNERS, LLC, a Delaware limited
liability company, GOTTLIEB FAMILY, LLC, a Virginia limited liability company,
BEN CORNETT, KEVIN O’CONNOR and GENERATION3 PARTNERS I, LLC, a Delaware limited
liability company (each, as a “Seller” and, together, the “Sellers”), and
LOGICMARK INVESTMENT PARTNERS, LLC, a Delaware limited liability company, as
Seller Representative. Buyer, Logicmark and Sellers are referred to collectively
herein as the “Parties” and each, individually, as a “Party”.

 

RECITALS:

 

WHEREAS, Logicmark is engaged in the business of manufacturing and selling a
variety of emergency personal response devices (the “Business”);

 

WHEREAS, Sellers own all of the issued and outstanding limited liability company
membership interests of Logicmark (the “Interests”); and

 

WHEREAS, Sellers desire to sell and assign to Buyer the Interests, and Buyer
desires to purchase the Interests, all on the terms and subject to the
conditions contained in this Agreement.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

 

AGREEMENTS:

 

1.       Definitions.

 

“2016 Earn-Out Payment” has the meaning set forth in Section 2(h).

 

“2017 Earn-Out Payment” has the meaning set forth in Section 2(h).

 

“Acquisition Proposal” has the meaning set forth in Section 6(a).

 

“Actual Value” has the meaning set forth in Section 2(e).

 

“Adverse Consequences” means all damages, dues, penalties, fines, costs,
liabilities, obligations, taxes, liens, losses, expenses, and fees, including
court costs and reasonable attorneys’ fees and expenses.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

 

“Break-Up Shares” has the meaning set forth in Section 2(b).

 



 1 

 

 

“Business” has the meaning set forth in the recitals.

 

“Buyer” has the meaning set forth in the preface.

 

“Cash and Cash Equivalents” means the sum of the fair market value (expressed in
United States dollars) of all cash and cash equivalents of any kind (including,
without limitation, all bank account balances, marketable securities, short term
investments and certificates of deposit) of the Company through the Closing
Date.

“Catchup Amount” has the meaning set forth in Section 2(h).

 

“Change of Control” has the meaning set forth in Section 2(h).

 

“Closing” has the meaning set forth in Section 2(c).

 

“Closing Date” has the meaning set forth in Section 2(c).

 

“Closing Date Net Working Capital” means the amount of the difference, if any,
of (x) the Company’s current assets (which shall include undeposited funds),
minus (y) the Company’s current liabilities, as determined from the Closing Date
Balance Sheet. Exhibit D hereto sets forth an example of the calculation of the
Closing Date Net Working Capital. Such calculation is included for reference
purposes only, and neither Sellers nor the Company makes any representation or
warranty, and will not incur any liability, in respect thereof.

 

“Closing Date Balance Sheet” has the meaning set forth in Section 2(e).

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in Section 2(b).

 

“Company” has the meaning set forth in the preface.

 

“Company Released Parties” has the meaning set forth in Section 6(h).

 

“Company Releasing Parties” the meaning set forth in Section 6(h).

 

“Confidential Information” means any confidential information of Seller;
provided such information shall not include information that (a) becomes
generally available to the public on a non-confidential basis, other than as
result of a breach of this Agreement; (b) is approved for release by written
authorization of the Disclosing Party, but only to the extent of such
authorization, or (c) is required to be disclosed by applicable law, rule,
regulation, or valid order of a court or other governmental or regulatory body
or authority.

 



 2 

 

 

“Consulting Agreement” has the meaning set forth in Section 7(a).

 

“D&O Indemnified Persons” has the meaning set forth in Section 6(i).

 

“Deductible” has the meaning set forth in Section 8(b)(i)(A).

 

“Disclosure Schedule” has the meaning set forth in Section 3.

 

“Draft Closing Date Balance Sheet” has the meaning set forth in Section 2(e).

 

“Earn-Out Payment” has the meaning set forth in Section 2(h).

 

“Earn-Out Statement” has the meaning set forth in Section 2(h).

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other material employee benefit plan,
program or arrangement.

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 

“Employment Agreement” has the meaning set forth in Section 7(a).

 

“Environmental Requirements” means all federal, state and local statutes,
regulations, and ordinances concerning pollution, or protection of the
environment as enacted and in effect on or prior to the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
Seller for purposes of Code Section 414.

 

“Escrow Account” has the meaning set forth in Section 8(g).

 

“Escrow Account Portion” has the meaning set forth in Section 8(g).

 

“Escrow Agent” has the meaning set forth in Section 2(b).

 

“Escrow Agreement” means the escrow agreement entered into concurrently herewith
and attached hereto as Exhibit A.

 

“Escrow Amount” means, (a) from the date hereof until June 30, 2017, $1,500,000,
(b) from July 1, 2017 until December 31, 2017, $750,000, and (c) thereafter, $0.

 

“Financial Statements” has the meaning set forth in Section 3(g).

 

“Form 8-K” has the meaning set forth in Section 5(f).

 



 3 

 

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Gross Profit” means the Business’s gross profit, calculated on a GAAP basis,
consistent with the Logicmark’s past practices.

 

“High Value” has the meaning set forth in Section 2(e).

 

“Income Tax” means any federal, state, local, or foreign income tax measured by
or imposed on net income, including any interest, penalty, or addition thereto,
whether disputed or not.

 

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, (i) all obligations of such Person for borrowed money or in respect
of loans or advances, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (iii) all
obligations in respect of letters of credit and bankers’ acceptances issued for
the account of such Person, (iv) all obligations arising from cash/book
overdrafts, (v) all obligations of such Person secured by a Lien, (vi) all
guaranties of such Person in connection with any of the foregoing, (vii) all
obligations required to be recorded as capital leases in accordance with GAAP as
of the date of determination of such Indebtedness, and (viii) all obligations
for the deferred purchase price of property or services with respect to which a
Person is liable, contingently or otherwise, as obligor or otherwise (other than
current liabilities incurred in the Ordinary Course of Business), including all
deferred purchase price liabilities related to past acquisitions, whether
contingent or otherwise (including any “earn-out” or similar payments or
obligations at the maximum amount payable in respect thereof).

 

“Indemnified Party” has the meaning set forth in Section 8(d).

 

“Indemnifying Party” has the meaning set forth in Section 8(d).

 

“Intellectual Property” means all patents, patent applications, trademarks and
service marks and the goodwill of the Business associated therewith, and all
registrations and applications therefor, copyrights, copyright registrations and
applications, domain names and trade secrets.

 

“Interests” has the meaning set forth in the recitals.

 

“Knowledge of Logicmark” means the actual knowledge of Ben Cornett, Kevin
O’Connor and William Vranek or any member of the Company’s Board of Directors,
without independent investigation.

 

“Leased Real Property” means all leasehold estates in real property that are
held by the Company and used in the business of Seller.

 



 4 

 

 

“Leases” means all written leases or subleases pursuant to which the Company
leases any Leased Real Property.

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest, other than (a) liens for Taxes not yet due and payable or for Taxes
that the taxpayer is contesting in good faith through appropriate proceedings,
(b) purchase money liens and liens securing rental payments under capital lease
arrangements, or (c) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.

 

“Logicmark” has the meaning set forth in the preface.

 

“Low Value” has the meaning set forth in Section 2(e).

 

“Make Whole Amount” has the meaning set forth in Section 6(a).

 

“Market Option Proceeds” has the meaning set forth in Section 6(a).

 

“Market Option Notice” has the meaning set forth in Section 6(a).

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the business of Logicmark, taken as a
whole, or to the ability of any Seller to consummate timely the transactions
contemplated hereby; provided that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect or Material Adverse Change:
(a) any adverse change, event, development, or effect (whether short-term or
long-term) arising from or relating to (i) general business or economic
conditions, including such conditions related to the business or industries in
which Seller operates, (ii) national or international political or social
conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the U.S., or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the U.S., (iii) financial, banking, or
securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (iv) changes in U.S. generally
accepted accounting principles, (v) changes in laws, rules, regulations, orders,
or other binding directives issued by any governmental entity, or (vi) the
taking of any action contemplated by this Agreement and the other agreements
contemplated hereby.

 

“Material Contracts” has the meaning set forth in Section 3(n).

 

“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

 

“Most Recent Financial Statements” has the meaning set forth in Section 3(g).

 

“Most Recent Fiscal Month End” has the meaning set forth in Section 3(g).

 



 5 

 

 

“Most Recent Year Financial Statements” has the meaning set forth in Section
3(g).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice.

 

“Owned Real Property” means all real property owned by Seller and used in the
business of Seller.

 

“Party” has the meaning set forth in the preface.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental
entity.

 

“Price Per Share” has the meaning set forth in Section 2(b).

 

“Pro Rata Share” means, with respect to each Seller, the specified percentage
indicated on Annex I hereto, subject to update from time to time by written
notice to Buyer by the Seller Representative.

 

“Purchase Price” has the meaning set forth in Section 2(f).

 

“Put Date” has the meaning set forth in Section 6(a).

 

“Put Shares” has the meaning set forth in Section 6(a).

 

“Real Property” has the meaning set forth in Section 3(k).

 

“Registration Statement” has the meaning set forth in Section 5(f).

 

“Released Claims” the meaning set forth in Section 6(h).

 

“Restricted Seller” has the meaning set forth in Section 6(c).

 

“SEC” has the meaning set forth in Section 5(f).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Representative” means Logicmark Investment Partners, LLC, a Delaware
limited liability company.

 

“Sellers” has the meaning set forth in the preface.

 

“Signing Shares” has the meaning set forth in Section 2(b).

 

“Special Contract” has the meaning set forth in Section 3(n).

 



 6 

 

 

“Special Contract Representation” has the meaning set forth in Section 8(a).

 

“Target Net Working Capital” means $1,650,000.

 

“Tax” or “Taxes” means any federal, state or local income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, escheat, customs duties, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, personal
property, sales, use, margin, transfer, registration, ad valorem, value added,
or alternative minimum tax.

 

“Tax Return” means any required return, declaration, report, claim for refund,
or information return or statement relating to Taxes.

 

“Third-Party Claim” has the meaning set forth in Section 8(d).

 

“Tier 1 Catchup Amount” has the meaning set forth in Section 2(h).

 

“Tier 2 Catchup Amount” has the meaning set forth in Section 2(h).

 

“Trading Day” has the meaning set forth in Section 2(b).

 

“Transaction Documents” has the meaning set forth in Section 9(p).

 

“Unadjusted Purchase Price” has the meaning set forth in Section 2(b).

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar foreign, state, or local law, regulation, or
ordinance.

 

“Warrant” means the warrant entered into with each Seller concurrently herewith
and attached hereto as Exhibit B.

 

2.       Basic Transaction.

 

(a)      Purchase and Sale of Interests. On and subject to the terms and
conditions of this Agreement, each Seller agrees to assign, convey, deliver and
transfer the Interests held by such Seller to Buyer at Closing free and clear of
any and all Liens, and Buyer agrees to purchase and acquire the Interests from
each Seller in exchange for the consideration specified in this Section 2.

 

(b)       Unadjusted Purchase Price; Signing Shares. The aggregate purchase
price for all of the Interests shall be (i) the Signing Shares and (ii)
$20,000,000 (collectively, the “Unadjusted Purchase Price”), which Unadjusted
Purchase Price shall be payable by Buyer at Closing as follows, and subject to
adjustment after the Closing pursuant to Section 2(e) and Section 2(f):

 

(i)       Buyer shall pay to each Seller (or its designees) at the Closing such
Seller’s Pro Rata Share as specified on Annex I of an amount equal to the
Unadjusted Purchase Price, less the Escrow Amount, in cash payable by wire
transfer or delivery of other immediately available funds to an account or
accounts designated by Sellers;

 



 7 

 

 

(ii)      Buyer agrees to pay to JPMorgan Chase Bank, N.A., as escrow agent (the
“Escrow Agent”), at the Closing an aggregate amount equal to the Escrow Amount
in cash payable by wire transfer or delivery of other immediately available
funds for deposit and administration by the Escrow Agent pursuant to the terms
of the Escrow Agreement;

 

(iii)     Buyer agrees to pay to each Seller (or its designees) such Seller’s
Pro Rata Share as specified on Annex I of the Earn-Out Payments payable pursuant
to Section 2(h);

 

(iv)     Upon execution and delivery of this Agreement, Buyer agrees to issue to
each Seller (or its designees) such Seller’s Pro Rata Share as specified on
Annex I of an aggregate of $300,000 of shares of common stock of Buyer (“Common
Stock”) at the Price Per Share (the “Signing Shares”) and deliver stock
certificates to the Seller Representative evidencing the Signing Shares. For
purposes hereof, “Price Per Share” means the volume-weighted average price on
the Nasdaq Capital Market for the five (5) Trading Days prior to the date of
this Agreement; “Trading Day” means a day on which the Nasdaq Capital Market (or
other market or exchange on which the Common Stock is listed or quoted for
trading on the date in question) is open for trading; provided, that in the
event that the Common Stock is not listed or quoted for trading on a Trading
Market on the date in question, then Trading Day shall mean a business day; and

 

(v)       Upon execution and delivery of this Agreement, Buyer agrees to issue
to each Seller (or its designees) a Warrant exercisable without cash for its Pro
Rata Share of the number of shares of fully registered, freely tradable shares
of Common Stock equal to (A) $600,000 divided by (B) the Price Per Share
(subject to customary adjustments) (the “Break-Up Shares”), which Warrants shall
become exercisable in accordance with Section 9(s).

 

(c)       Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Patzik, Frank &
Samotny Ltd., in Chicago, Illinois commencing at 10:00 a.m. local time on the
earlier of (i) June 30, 2016 or (ii) the date upon which the conditions to
Closing set forth in Section 7 of this Agreement shall have been satisfied or,
to the extent permitted hereunder, waived by the appropriate party (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or, to the extent permitted hereunder, waiver of any
such conditions), or on such other date, at such other time or place or in such
other manner, as the Parties shall mutually agree, unless this Agreement has
been terminated pursuant to its terms prior to the Closing; provided, however,
subject to the Parties’ termination rights under Section 9(r), that the date of
the Closing shall be automatically extended from time to time for so long as any
of the conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) shall not be satisfied
or waived as provided herein. The date on which the Closing occurs in accordance
with the preceding sentence is referred to in this Agreement as the “Closing
Date”.

 

(d)       Deliveries at Closing. At the Closing: (i) Sellers will deliver to
Buyer the various certificates, instruments, and documents referred to in
Section 7(a); (ii) Buyer will deliver to Sellers the various certificates,
instruments, and documents referred to in Section 7(b); (iii) Sellers will
execute, acknowledge (if appropriate), and deliver to Buyer (A) the limited
liability company interest assignment in the form attached as Exhibit C, and (B)
such other instruments of sale, transfer, conveyance, and assignment as Buyer
and its counsel may reasonably request; and (iv) Buyer will execute, acknowledge
(if appropriate), and deliver to Seller such instruments of assumption as Seller
and its counsel may reasonably request.

 



 8 

 

 

(e)       Determination of Closing Date Balance Sheet.

 

(i)       Within forty-five (45) days after the Closing Date, Buyer will prepare
and deliver to Seller Representative a draft balance sheet (the “Draft Closing
Date Balance Sheet”) for Logicmark as of the opening of business on the Closing
Date (determined on a pro forma basis as though the Parties had not consummated
the transactions contemplated by this Agreement), together with a calculation of
the Closing Date Net Working Capital. Buyer will prepare the Draft Closing Date
Balance Sheet and Closing Date Net Working Capital in accordance with Exhibit D.
Notwithstanding, or without limitation, as the case may be, of the foregoing,
the Draft Closing Date Balance Sheet shall exclude the impact of any changes in
the operation of the Business implemented by Buyer.

 

(ii)       If Seller Representative has any objections to the Draft Closing Date
Balance Sheet (or Earn-Out Statement), Seller Representative shall deliver a
statement describing its objections to Buyer within forty-five (45) days after
receipt thereof. Buyer and Seller Representative shall use reasonable efforts to
resolve any objections themselves. If the Parties do not obtain a final
resolution within thirty (30) days after Buyer has received any statement of
objections, however, Buyer and Seller Representative shall submit all unresolved
disputes to CohnReznick LLP (or similar firm in the event such firm is unwilling
to serve or is not independent of the Buyer and Sellers) (the “Arbitrating
Accounting Firm”) to resolve any remaining objections in accordance with the
terms of this Agreement. The determination of the Arbitrating Accounting Firm
shall be set forth in writing and shall be conclusive and binding upon the
Parties. Buyer shall revise the Draft Closing Date Balance Sheet (or Earn-Out
Statement) as appropriate to reflect the resolution of any objections thereto
pursuant to this Section 2(e)(ii). The “Closing Date Balance Sheet” shall mean
the Draft Closing Date Balance Sheet together with any revisions thereto
pursuant to this Section 2(e)(ii).

 

(iii)      In the event the Buyer and Seller Representative submit any
unresolved objections regarding the Draft Closing Date Balance Sheet (or
Earn-Out Statement) to the Arbitration Accounting Firm for resolution as
provided in Section 2(e)(ii), Buyer and Sellers shall share responsibility for
the fees and expenses of the Arbitrating Accounting Firm as follows:

 

(A)       if the Arbitrating Accounting Firm resolves all of the remaining
objections in favor of Buyer (the Closing Date Net Working Capital (or Earn-Out
Payment) so determined is referred to herein as the “Low Value”), Sellers shall
be responsible for all of the fees and expenses of the Arbitrating Accounting
Firm;

 

(B)        if the Arbitrating Accounting Firm resolves all of the remaining
objections in favor of Sellers (the Closing Date Net Working Capital (or
Earn-Out Payment) so determined is referred to herein as the “High Value”),
Buyer shall be responsible for all of the fees and expenses of the Arbitrating
Accounting Firm; and

 



 9 

 

 

(C)        if the Arbitrating Accounting Firm resolves some of the remaining
objections in favor of Buyer and some objections in favor of Sellers (the
Closing Date Net Working Capital (or Earn-Out Payment) so determined is referred
to herein as the “Actual Value”), Sellers shall be responsible for that fraction
of the fees and expenses of the Arbitrating Accounting Firm equal to (x) the
difference between the High Value and the Actual Value over (y) the difference
between the High Value and the Low Value, and Buyer shall be responsible for the
remainder of the fees and expenses.

 

(iv)      Buyer shall make the work papers, back-up materials, indemnification
letters and financial statements and information used in preparing the Draft
Closing Date Balance Sheet (or Earn-Out Statement) (and shall send Seller
Representative electronic copies thereof at Seller Representative’s request),
and the books, records, and financial staff of Buyer available to Seller
Representative and its accountants and other representatives at reasonable times
and upon reasonable notice at any time during the review by Seller
Representative of the Draft Closing Date Balance Sheet (or Earn-Out Statement),
and the resolution by the Parties of any objections thereto.

 

(f)        Post-Closing Working Capital Adjustment. The Unadjusted Purchase
Price shall be adjusted as follows:

 

(i)       If and to the extent (A) the Closing Date Net Working Capital exceeds
(B) Target Net Working Capital, then Buyer will pay to each Seller such Seller’s
Pro Rata Share of an amount equal to such excess by wire transfer or delivery of
other immediately available funds within three (3) business days after the date
on which the Closing Date Net Working Capital finally is determined pursuant to
Section 2(e).

 

(ii)       If and to the extent (A) the Closing Date Net Working Capital is less
than (B) Target Net Working Capital, then each Seller shall pay, or direct the
Escrow Agent to release from the Escrow Amount, to Buyer such Seller’s Pro Rata
Share of an amount equal to such deficiency by wire transfer or delivery of
other immediately available funds within three (3) business days after the date
on which the Closing Date Net Working Capital finally is determined pursuant to
Section 2(e).

 

The Unadjusted Purchase Price as so adjusted is referred to herein as the
“Purchase Price”.

 

(g)      [Intentionally Omitted].

 

(h)       Earn Out Payments. As additional consideration for the Interests,
Buyer shall pay each Seller such Seller’s Pro Rata Share of the amounts
determined as provided below (each an “Earn-Out Payment”).

 

(i)       2016 Earn-Out Payment. Buyer shall pay each Seller such Seller’s Pro
Rata Share of an Earn-Out Payment based on Gross Profit for calendar year 2016
(“2016 Gross Profit”) as follows (the “2016 Earn-Out Payment”):

 

(A)       If 2016 Gross Profit is less than or equal to $8,500,000, then the
2016 Earn-Out Payment will be $0;

 



 10 

 

 

(B)        If 2016 Gross Profit is greater than $8,500,000 but less than or
equal to $9,082,836, then the 2016 Earn-Out Payment will be paid on a
straight-line sliding scale with $0 as the minimum and $750,000 as the maximum
2016 Earn-Out Payment. To the extent that less than the full 2016 Earn-Out
Payment of $750,000 is paid under this clause (B), the amount of such shortfall
shall be the “Tier 1 Catchup Amount”;

 

(C)        If 2016 Gross Profit is greater than $9,082,836 but less than
$9,582,836, the 2016 Earn-Out Payment will be (1) $750,000 plus, (2) for each
dollar of 2016 Gross Profit between $9,082,836 and $9,582,836, an additional
payment on a straight-line sliding scale with $0 as the minimum and $750,000 as
the maximum payment under this clause (C)(2), and with $1,500,000 being the
maximum 2016 Earn-Out Payment. To the extent that less than the full portion of
the 2016 Earn-Out Payment of $750,000 is paid under clause (C)(2), the amount of
such shortfall shall be the “Tier 2 Catchup Amount” and the sum of the Tier 1
Catchup Amount and the Tier 2 Catchup Amount shall be the “Catchup Amount”; and

 

(D)       If 2016 Gross Profit is greater than $9,582,836, the 2016 Earn-Out
Payment shall be $1,500,000.

 

(ii)       2017 Earn-Out Payment. Buyer shall pay each Seller such Seller’s Pro
Rata Share of an Earn-Out Payment (the “2017 Earn-Out Payment”) based on Gross
Profit for calendar year 2017 (“2017 Gross Profit”) as follows:

 

(A)       If 2017 Gross Profit is less than or equal to $9,500,000, then the
2017 Earn-Out Payment will be $0;

 

(B)        If 2017 Gross Profit is greater than $9,500,000 but less than or
equal to $10,097,000, then the 2017 Earn-Out Payment will be paid on a
straight-line sliding scale with $0 as the minimum and the sum of $2,250,000
plus the Tier 1 Catchup Amount as the maximum 2017 Earn-Out Payment;

 

(C)        If 2017 Gross Profit is greater than $10,097,000 but less than or
equal to $10,597,000, then the 2017 Earn-Out Payment will be the sum of (1)
$2,250,000 plus the Tier 1 Catchup Amount plus, (2) for each dollar of 2017
Gross Profit between $10,097,000 and $10,597,000, an additional payment on a
straight-line sliding scale with $0 as the minimum and the sum of $750,000 plus
the Tier 2 Catchup Amount as the maximum payment under this clause (C)(2), and
with the sum of $3,000,000 plus the Catchup Amount being the maximum 2017
Earn-Out Payment; and

 

(D)       If 2017 Gross Profit is greater than $10,597,000, then the 2017
Earn-Out Payment will be the sum of (1) $3,000,000 plus the Catchup Amount, plus
(2) an amount equal to $0.30 for every dollar of 2017 Gross Profit over and
above $10,597,000, with $2,000,000 as the maximum payment under this clause
(D)(2), and with the sum of $5,000,000 plus the Catchup Amount being the maximum
2017 Earn-Out Payment.

 



 11 

 

 

(iii)       Timing of Payment. All Earn-Out Payments shall be made in cash, by
wire transfer of immediately available funds to the account or accounts
specified in writing by Sellers to Buyer, within three (3) days of the earliest
of (A) the expiration of the periods described in Section 2(e)(ii) in which
Sellers may dispute the calculation of any Earn-Out Payment, (B) the date on
which the Parties agree on any Earn-Out Payment, or (C) the date on which the
decision of the Arbitrating Accounting Firm is rendered.

 

(iv)      Earn-Out Statement. At the time of filing of the Buyer’s Annual Report
on Form 10-K, but not later than ninety-five (95) days after the end of each of
calendar years 2016 and 2017, Buyer shall prepare and deliver to Seller
Representative (1) an audited income statement of Buyer for such period and (2)
a statement setting forth Buyer’s calculation of the Gross Profit for such
period (together, the “Earn-Out Statement”). Each Earn-Out Statement shall be
prepared from the books and records of Logicmark and fairly present its results
of operations for the relevant calendar year in accordance with GAAP,
consistently applied. Any objection by Sellers, and the resolution of any
dispute between the Parties, regarding any Earn-Out Statement shall be resolved
in accordance with Section 2(e)(ii). In addition, Buyer shall provide Sellers
with periodic reports of Gross Profit for each calendar quarter, prepared
consistent with the manner in which the Earn-Out Statement is prepared, not
later than fifty (50) days after the end of each such calendar quarter.

 

(v)       Post-Closing Operation of the Business. From and after the Closing
through calendar year 2017, Buyer shall operate the Business in good faith and
in the ordinary course of business and reasonably consistent with past practices
of Logicmark prior to the Closing and shall not, directly or indirectly, take
any actions in bad faith that could unreasonably restrict the achievement of
Earn-Out Payments, or which could have the purpose of avoiding or reducing any
of the Earn-Out Payments hereunder. Without limiting the generality of the
foregoing, Buyer agrees to operate the Business in a separate Subsidiary through
calendar year 2017.

 

(vi)      Acceleration Upon Change of Control. In the event of a Change of
Control, then Buyer shall pay to Sellers at the closing of the Change of Control
the maximum amount of the Earn-Out Payments (less the amount of any Earn-Out
Payments already paid) to the Sellers. For purposes hereof, “Change of Control”
means, whether effected in a single or series of transactions, any (A) any
consolidation or merger of Buyer or Logicmark with or into any other entity,
other than an Affiliate of Buyer; (B) any assignment, sale or transfer of more
than fifty percent (50%) of Buyer’s or Logicmark’s equity securities to one
Person or a group of Affiliated Persons which results in such Person(s)
exercising voting control over more than fifty percent (50%) of Buyer’s voting
equity securities; or (C) a sale, lease, conveyance or other disposition of all
or substantially all of the assets of Buyer’s or Logicmark’s outside of the
ordinary course of business.

 

(i)        Allocation. Buyer and Seller Representative agree to allocate the
Purchase Price among the Interests, for all accounting and tax purposes, in
accordance with their respective fair market values, as set forth in the
allocation schedules set forth in Annex I hereto.

 



 12 

 

 

3.       Logicmark’s Representations and Warranties. Logicmark represents and
warrants to Buyer that the statements contained in this Section 3 are correct
and complete as of the Closing Date, except as set forth in the disclosure
schedule delivered by Logicmark to Buyer on the date hereof (the “Disclosure
Schedule”).

 

(a)       Organization, Qualification, and Corporate Power. Logicmark is a
limited liability company duly organized, validly existing, and in good standing
under the laws of the State of Delaware. Logicmark is duly authorized to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required, except where the lack of such qualification would not
have a Material Adverse Effect. Logicmark has full limited liability company
power and authority necessary to carry on the business in which it is engaged
and to own and use the properties owned and used by it.

 

(b)       Authorization of Transaction. Logicmark has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Logicmark, enforceable
in accordance with its terms and conditions, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws, rules and regulations affecting the
rights of creditors generally, and general principles of equity, good faith and
fair dealing. Logicmark need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by Logicmark.

 

(c)       Non-Contravention. To the Knowledge of Logicmark, neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Logicmark
is subject or any provision of the certificate of formation or limited liability
company agreement or partnership agreement of any Seller or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any Material Contract (or result in the imposition
of any Lien upon any of its assets), except where the violation, conflict,
breach, default, acceleration, termination, modification, cancellation, failure
to give notice, or Lien would not have a Material Adverse Effect. Logicmark does
not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement, except where the failure to give notice, to file, or to obtain any
authorization, consent, or approval would not have a Material Adverse Effect.

 

(d)       Brokers’ Fees. Logicmark has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

 



 13 

 

 

(e)       Title to Assets. Logicmark has good and marketable title to, or a
valid leasehold interest in, all assets and properties of Logicmark that are
necessary or useful for the conduct of its business as presently conducted, free
and clear of any and all Liens.

 

(f)        Capitalization; Subsidiaries.

 

(i)        The issued and outstanding Interests in Logicmark consist of 1,100
Interests (including 100 “profits interests”), all such Interests being
uncertificated and allocated among the Sellers as set forth on Annex I attached
hereto. All of the outstanding Interests have been duly authorized and are
validly issued, and have not been issued in violation of any preemptive rights,
rights of first refusal or similar rights. There are no existing (i) options,
warrants, calls, subscriptions or other rights, convertible securities,
agreements or commitments of any character obligating Logicmark to issue,
transfer or sell any ownership units or other equity interest in Logicmark or
securities convertible into or exchangeable for such ownership units or equity
interests; (ii) contractual obligations of Logicmark to repurchase, redeem or
otherwise acquire any ownership units of Logicmark or (iii) voting trusts or
similar agreements to which Logicmark is a party with respect to the voting of
the ownership units of Logicmark.

 

(ii)       Logicmark does not have any subsidiaries.

 

(g)       Financial Statements. Attached to Section 3(g) of the Disclosure
Schedule are the following financial statements (collectively the “Financial
Statements”): (i) audited balance sheets and statements of income, statement of
members’ equity, and cash flow as of and for the fiscal years ended December 31,
2013 and December 31, 2014 for Seller; (ii) unaudited balance sheet and
statement of income, statement of members’ equity, and cash flow as of and for
the fiscal year ended December 31, 2015 (the “Most Recent Year Financial
Statements”); and (iii) unaudited balance sheet and statement of income, and
cash flow (the “Most Recent Financial Statements”) as of and for the three
months ended March 31, 2016 (the “Most Recent Fiscal Month End”) for Logicmark.
Except as set forth on Section 3(g) of the Disclosure Schedule, the Financial
Statements (including the notes thereto) have been prepared in accordance with
GAAP and present fairly the financial condition of Logicmark as of such dates
and the results of operations of Logicmark; provided, however, that the Most
Recent Year Financial Statements and Most Recent Financial Statements are
subject to normal year-end adjustments and lack footnotes and other presentation
items. All Indebtedness of the Company as of immediately prior to the Closing
(including the outstanding amount thereof) is set forth on Section 3(g) of the
Disclosure Schedule.

 

(h)       Events Subsequent to Most Recent Fiscal Month End. Since the Most
Recent Fiscal Month End, there has not been any Material Adverse Change and
since that date:

 

(i)        Logicmark has not sold, leased, transferred, or assigned any material
assets, tangible or intangible, outside the Ordinary Course of Business;

 

(ii)       Logicmark has not accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which Logicmark is a party or by which it is bound;

 



 14 

 

 

(iii)      Logicmark has not imposed any Lien upon any material portion of its
assets, tangible or intangible;

 

(iv)      Logicmark has not made any material capital expenditures outside the
Ordinary Course of Business;

 

(v)       Logicmark has not made any material capital investment in, or any
material loan to, any other Person outside the Ordinary Course of Business;

 

(vi)      Logicmark has not created, incurred, assumed, or guaranteed more than
$50,000 in aggregate indebtedness for borrowed money and capitalized lease
obligations;

 

(vii)     there has been no change made or authorized in the charter or bylaws
of Logicmark;

 

(viii)    Logicmark has not experienced any material damage, destruction, or
loss (whether or not covered by insurance) to its property; or

 

(ix)       Logicmark has not granted any increase in the base compensation of
any of its directors, officers, and employees outside the Ordinary Course of
Business.

 

(i)        Legal Compliance. To the Knowledge of Logicmark, Logicmark has
complied with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof),
except where the failure to comply would not have a Material Adverse Effect.

 

(j)        Tax Matters.

 

(i)        Logicmark has filed all federal and state Income Tax Returns and all
other material Tax Returns that it was required to file prior to the date
hereof. All such Tax Returns were complete and accurate in all material
respects. All Taxes due and owing by Logicmark shown on any Tax Return have been
paid. Logicmark currently is not the beneficiary of any extension of time within
which to file any Tax Return. There are no Liens for Taxes (other than Taxes not
yet due and payable) upon any of the assets of Logicmark.

 

(ii)       There is no material dispute or claim concerning any Tax liability of
Logicmark either (A) claimed or raised by any authority in writing or (B) as to
which there is Knowledge of Logicmark based upon personal contact with an
authorized agent of such authority. To the Knowledge of Logicmark, there are no
matters under discussion between Logicmark and any Tax Authority with respect to
Taxes that are likely to result in an additional liability for Taxes with
respect to Logicmark.

 

(iii)      Logicmark has delivered or made available to Buyer accurate copies of
all federal and state Income Tax Returns for Logicmark since December 31, 2012.
Logicmark has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 



 15 

 

 

(iv)      Logicmark is not a party to or bound by any tax allocation or sharing
agreement.

 

(v)       There are no Liens for Taxes upon any property or asset of Logicmark.

 

(k)       Real Property.

 

(i)        There is no Owned Real Property.

 

(ii)       Section 3(k)(ii) of the Disclosure Schedule sets forth the address of
each parcel of Leased Real Property, and a true and complete list of all Leases
for each such parcel of Leased Real Property. Logicmark has delivered to Buyer a
true and complete copy of each Lease document.

 

(iii)      The Leased Real Property identified in Section 3(k)(ii) of the
Disclosure Schedule (collectively, the “Real Property”) comprise all of the real
property used in the business of Logicmark; and Logicmark is not a party to any
agreement or option to purchase any real property or interest therein.

 

(l)        Intellectual Property.

 

(i)       During the four (4) year period immediately preceding the date hereof,
Logicmark has not received any written notice alleging that Logicmark has
interfered with, infringed upon, misappropriated, or violated any material
Intellectual Property rights of third parties in any material respect, other
than accusations of infringement that have been withdrawn by the party giving
any such notice. Logicmark’s use of its Intellectual Property does not infringe
upon any of U.S. Patent Nos. (a) 7,933,579, 7,231,200, RE 41,392, 7,315,736, RE
41,845 and 5,432,825. To the Knowledge of Logicmark, no third party has
interfered with, infringed upon, misappropriated, or violated any material
Intellectual Property rights of Logicmark in any material respect.

 

(ii)       Section 3(l)(ii) of the Disclosure Schedule identifies each material
patent, material trade name or registered trademark, service mark, corporate
name, Internet domain name, and material computer software item (other than
commercially available off-the-shelf software) owned by Logicmark or used by
Logicmark in connection with its business. With respect to each item of
Intellectual Property identified in Section 3(l)(ii) of the Disclosure Schedule:

 

(A)       Logicmark possesses all right, title, and interest in and to, or the
right to use, the item;

 

(B)      the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

 

(C)        no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand is pending or, to the Knowledge of Logicmark, is
threatened that challenges the legality, validity, enforceability, access, use,
or ownership of the item; and

 



 16 

 

 

(D)      Logicmark has never agreed to indemnify any Person for or against any
interference, infringement, dilution, misappropriation, or other conflict with
respect to the item.

 

(iii)     Section 3(l)(iii) of the Disclosure Schedule identifies each material
item of Intellectual Property (other than commercially available off-the-shelf
software) that any third party owns and that Logicmark accesses or uses pursuant
to license, sublicense, agreement, covenant not to sue, or permission. Logicmark
has delivered to Buyer correct and complete copies of all such licenses,
sublicenses, agreements, covenants not to sue, and permissions (as amended to
date). With respect to each item of Intellectual Property identified in Section
3(l)(iii) of the Disclosure Schedule:

 

(A)      the license, sublicense, agreement, covenant not to sue, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect in all material respects, except that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws,
rules and regulations affecting the rights of creditors generally, and general
principles of equity, good faith and fair dealing;

 

(B)        to the Knowledge of Logicmark, no party to the license, sublicense,
agreement, covenant not to sue, or permission is in material breach or default,
and no event has occurred that with notice or lapse of time would constitute a
material breach or default or permit termination, modification, or acceleration
thereunder; and

 

(C)        Logicmark has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, covenant not to sue, or
permission.

 

(m)      Inventory. The inventory of Logicmark consists of supplies and
purchased parts, goods in process, and finished goods, all of which is in
merchantable condition such that it can be sold in the Ordinary Course of
Business, except for slow moving, obsolete, damaged or defective items that have
been written off or written down to fair market value or for which adequate
reserves have been established.

 

(n)       Contracts. Section 3(n) of the Disclosure Schedule lists the following
contracts and other agreements to which Logicmark is a party (“Material
Contracts”):

 

(i)        any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $50,000 per annum;

 

(ii)     any agreement (or group of related agreements) for the purchase or sale
of raw materials, commodities, supplies, products, or other personal property,
or for the furnishing or receipt of services, the performance of which will
extend over a period of more than one (1) year or involve consideration in
excess of $50,000;

 

(iii)     any agreement concerning a partnership or joint venture;

 



 17 

 

 

(iv)     any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $50,000;

 

(v)      any material agreement concerning confidentiality or non-competition;

 

(vi)     any material agreement with an Affiliate of Logicmark;

 

(vii)   any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former directors, officers, and employees;

 

(viii)   any collective bargaining agreement;

 

(ix)      any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$50,000 or providing material severance benefits;

 

(x)      any agreement under which it has advanced or loaned any amount to any
of its directors, officers, and employees outside the Ordinary Course of
Business;

 

(xi)     any agreement under which Logicmark has advanced or loaned any other
Person amounts in the aggregate exceeding $50,000; or

 

(xii)   any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $50,000.

 

Logicmark has delivered to Buyer a correct and complete copy of each written
agreement listed in Section 3(n) of the Disclosure Schedule. With respect to
each such agreement, to the Knowledge of Logicmark: (A) the agreement is legal,
valid, binding, enforceable, and in full force and effect in all material
respects, except that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar Laws, rules and regulations
affecting the rights of creditors generally, and general principles of equity,
good faith and fair dealing; (B) no party is in material breach or default, and
no event has occurred that with notice or lapse of time would constitute a
material breach or default, or permit termination, modification, or
acceleration, under the agreement; and (C) no party has repudiated any material
provision of the agreement. To the Knowledge of Logicmark, there is no reason to
believe Logicmark will not be re-awarded the contract specified on Section
3(n)(xiii) of the Disclosure Schedule (the “Special Contract”). Logicmark has at
all times been, and currently is, in compliance with “Section B of the Addenda”
to the Special Contract.

 

(o)       Powers of Attorney. To the Knowledge of Logicmark, there are no
material outstanding powers of attorney executed on behalf of Logicmark.

 

(p)       Litigation. Section 3(p) of the Disclosure Schedule sets forth each
instance in which Logicmark (i) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) is a party to any action,
suit, proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction, except where the injunction, judgment, order, decree, ruling,
action, suit, proceeding, hearing, or investigation would not have a Material
Adverse Effect.

 



 18 

 

 

(q)       Employees. To the Knowledge of Logicmark, no executive, key employee,
or significant group of employees plans to terminate employment with Logicmark
during the next twelve (12) months. Logicmark is not a party to or bound by any
collective bargaining agreement, nor has it experienced any strike or material
grievance, claim of unfair labor practices, or other collective bargaining
dispute within the past three (3) years. To the Knowledge of Logicmark, there
are no organizational efforts presently being made or threatened by or on behalf
of any labor union with respect to employees of Logicmark.

 

(r)        Employee Benefits.

 

(i)        Section 3(r) of the Disclosure Schedule lists each Employee Benefit
Plan that Logicmark maintains or to which Logicmark contributes.

 

(A)       To the Knowledge of Logicmark, each such Employee Benefit Plan (and
each related trust, insurance contract, or fund) has been maintained, funded and
administered in accordance with the terms of such Employee Benefit Plan and
complies in form and in operation in all respects with the applicable
requirements of ERISA and the Code, except where the failure to comply would not
have a Material Adverse Effect.

 

(B)       All premiums or other payments that are due have been paid with
respect to each such Employee Benefit Plan that is an Employee Welfare Benefit
Plan.

 

(C)      Each such Employee Benefit Plan that is intended to meet the
requirements of a “qualified plan” under Code Section 401(a) has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Code Section 401(a).

 

(ii)      With respect to each such Employee Benefit Plan that Logicmark and any
ERISA Affiliate maintains, or has maintained during the prior six (6) years or
to which any of them contributes, or has been required to contribute during the
prior six (6) years, no action, suit, proceeding, hearing, or investigation with
respect to the administration or the investment of the assets of any such
Employee Benefit Plan (other than routine claims for benefits) is pending,
except where the action, suit, proceeding, hearing, or investigation would not
have a Material Adverse Effect.

 

(s)       Environmental Matters.

 

(i)       To the Knowledge of Logicmark, Logicmark is in compliance, in each
case in all material respects, with Environmental Requirements, except for such
non-compliance as would not have a Material Adverse Effect.

 



 19 

 

 

(ii)      Logicmark has not received any written notice, report, or other
information regarding any actual or alleged material violation of Environmental
Requirements, or any material liabilities or potential material liabilities,
including any material investigatory, remedial, or corrective obligations,
relating to Logicmark or its facilities arising under Environmental
Requirements, the subject of which would have a Material Adverse Effect.

 

(iii)     This Section 3(s) contains the sole and exclusive representations and
warranties of Logicmark with respect to any environmental matters, including
without limitation any arising under any Environmental Requirements.

 

(t)        Certain Business Relationships with Logicmark. No Affiliate of
Logicmark has been involved in any material business arrangement or relationship
with Logicmark within the past twelve (12) months and no Affiliate of Logicmark
owns any material asset, tangible or intangible, that is used in the business of
Logicmark.

 

(u)       Customers and Suppliers.

 

(i)       Section 3(u) of the Disclosure Schedule lists the ten (10) largest
customers and the ten (10) largest suppliers of Logicmark for each of the two
(2) most recent fiscal years ending December 31, 2014 and December 31, 2015,
based on total revenues for such periods.

 

(ii)       Since the date of the Most Recent Financial Statements, no material
supplier of Logicmark has indicated in writing or, to the Knowledge of
Logicmark, verbally that it shall stop, or materially decrease the rate of,
supplying materials, products or services to Logicmark, and no customer listed
on Section 3(u) of the Disclosure Schedule has indicated in writing or, to the
Knowledge of Logicmark, verbally that it shall stop, or materially decrease the
rate of, buying materials, products or services from Logicmark.

 

(v)       Disclaimer of Other Representations and Warranties. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION 3, LOGICMARK DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF LOGICMARK OR ANY OF ITS ASSETS, LIABILITIES OR OPERATIONS, INCLUDING WITH
RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH
OTHER REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED, IT BEING
UNDERSTOOD THAT BUYER IS OTHERWISE PURCHASING THE INTERESTS ON AN “AS-IS,
WHERE-IS” BASIS.

 

4.       Sellers’ Representations and Warranties. Each Seller represents and
warrants to Buyer that the statements contained in this Section 4 are correct
and complete as of the date of this Agreement.

 

(a)       Authorization of Transaction. Such Seller has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of such Seller, enforceable
in accordance with its terms and conditions, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws, rules and regulations affecting the
rights of creditors generally, and general principles of equity, good faith and
fair dealing. Such Seller need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by such Seller.

 



 20 

 

 

(b)       Non-Contravention. To the actual knowledge of such Seller, neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which such
Seller is subject or any provision of the certificate of formation or limited
liability company of such Seller or (ii) result in the imposition of any Lien
upon any of its Interests, except where the violation, conflict, breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Lien would not have a Material Adverse Effect. Such Seller does not
need to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order for the
Parties to consummate the transactions contemplated by this Agreement, except
where the failure to give notice, to file, or to obtain any authorization,
consent, or approval would not have a Material Adverse Effect.

 

(c)       Brokers’ Fees. Such Seller has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Buyer could become liable.

 

(d)      Title to Interests. Such Seller is the sole record and beneficial owner
of the Interests set forth opposite such Seller's name on Annex I attached
hereto. Such Seller’s Interests are owned by such Seller free and clear of all
Liens, other than restrictions imposed by federal or state securities laws. Upon
the consummation of the transactions contemplated hereby, Buyer will acquire
good title to the Interests owned by such Seller and shown on Annex I to be
transferred to Buyer, free and clear of all Liens, other than restrictions
imposed by federal or state securities laws.

 

(e)       Disclaimer of Other Representations and Warranties. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION 4, SELLERS DO NOT MAKE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF LOGICMARK OR THE INTERESTS, INCLUDING WITH RESPECT TO MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED, IT BEING UNDERSTOOD THAT BUYER IS
OTHERWISE PURCHASING THE INTERESTS ON AN “AS-IS, WHERE-IS” BASIS.

 



 21 

 

 

5.       Buyer’s Representations and Warranties. Buyer represents and warrants
to Sellers that the statements contained in this Section 5 are correct and
complete as of the date of this Agreement.

 

(a)      Organization of Buyer. Buyer is a Delaware corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation (or other formation).

 

(b)       Authorization of Transaction. Buyer has full power and authority
(including full corporate or other entity power and authority) to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable in
accordance with its terms and conditions, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws, rules and regulations affecting the
rights of creditors generally, and general principles of equity, good faith and
fair dealing. Buyer need not give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by Buyer.

 

(c)       Non-Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of its
charter, bylaws, or other governing documents or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject.

 

(d)       Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

 

(e)       Investment Purpose. Buyer is acquiring the Interests for its own
account as principal, with no view to any resale or distribution of any of the
Interests or any beneficial interest in any Interests, and Buyer has no present
intent, agreement or understanding to sell, pledge or otherwise dispose of any
Interests or any beneficial interest in any Interests to any other Person.

 

(f)        Filings, Consents and Approvals. Buyer is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Buyer of the Transaction Documents and the issuance
of the Signing Shares, the Warrants and the Break-Up Shares, other than (i) the
filing of a form 8-K (the “Form 8-K”) with the U.S. Securities and Exchange
Commission (the “SEC”) and (ii) the filing of a registration statement on Form
S-1 to register the Signing Shares and Break-Up Shares with the SEC (the
“Registration Statement”).

 

(g)       Issuance of Shares. The Signing Shares and the Break-Up Shares are
duly authorized and, when issued in accordance with this Agreement or the
Warrants, will be (i) duly and validly issued, fully paid and non-assessable,
(ii) free and clear of all Liens, (iii) free of preemptive rights or purchase
option, call, right of first refusal or any similar rights, (iv) subject to
applicable securities laws, freely transferable without further action by Buyer
or any other third party; (v) issued in compliance with all securities laws,
other applicable law and the rules and regulations of Nasdaq; and (vi) upon the
effectiveness of the Registration Statement, fully registered and freely
tradable by Sellers. The issuance and sale of the Signing Shares, the Warrants
and the Break-Up Shares will not obligate Buyer to issue shares of capital stock
or other securities to any Person (other than the Sellers) and will not result
in a right of any holder of Buyer securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. Buyer has the number of
authorized shares of capital stock necessary to enable Buyer to issue the
Signing Shares and Break-Up Shares.

 



 22 

 

 

6.       Covenants. The Parties agree as follows:

 

(a)       Pre-Closing Covenants.

 

(i)        Continued Efforts. From the date hereof until the earlier of the
Closing or termination of this Agreement, each Party shall cooperate and use
commercially reasonable best efforts to cause the conditions to Closing set
forth in Section 7 to be satisfied; provided, however, the foregoing shall not
obligate any Party to waive any of its conditions to Closing.

 

(ii)       No Solicitation.

 

a.          For purposes of this Agreement, “Acquisition Proposal” means (other
than the transactions contemplated by this Agreement) any inquiry, proposal or
offer, or any indication of interest in making an offer or proposal, from any
Person or group at any time relating to a merger, reorganization,
recapitalization, consolidation, share exchange, business combination or similar
transaction, including any single or multi-step transaction or series of related
transactions involving the Company on one hand, and any third Person, on the
other hand, or the acquisition or purchase of fifty percent (50%) or more of the
Company’s assets, and any exchange offer that, if consummated, would result in a
third Person beneficially owning fifty percent (50%) or more of voting interests
of the Company.

 

b.          From the date hereof until the earlier of (i) the Closing or (ii)
the termination of this Agreement, the Company and the Sellers shall not
intentionally, directly or indirectly, (A) solicit, assist, initiate or
facilitate the making, submission or announcement of, or encourage, any
Acquisition Proposal, (B) furnish any non-public information regarding the
Company to any Person or group (other than a Party to this Agreement or their
respective representatives) in connection with or in response to an Acquisition
Proposal, (C) engage or participate in discussions or negotiations with any
Person or group with respect to, or that would reasonably be expected to lead
to, an Acquisition Proposal, (D) approve, endorse or recommend, or publicly
propose to approve, endorse or recommend, any Acquisition Proposal, or (E)
negotiate or enter into any letter of intent, agreement in principle,
acquisition agreement or other similar agreement related to any Acquisition
Proposal.

 



 23 

 

 

c.          The Sellers or the Company shall notify the Buyer as promptly as
practicable of the receipt by such Party of (i) any bona fide Acquisition
Proposal, and (ii) any request for non-public information relating to such Party
in connection with respect to an Acquisition Proposal specifying in the material
terms and conditions thereof (including a copy thereof if in writing or a
written summary thereof if verbal) and the identity of the party making such
inquiry, proposal, offer or request for information.

 

(iii)      Access. From the date hereof until the earlier of the Closing or
termination of this Agreement, each of the Company and Sellers shall permit
representatives of the Buyer upon reasonable prior written notice to have
reasonable access during normal business hours to all premises, properties,
personnel, books, records, contracts, and documents of or pertaining to the
Company.

 

(iv)      Preservation of Business. From the date hereof until the earlier of
the Closing or termination of this Agreement, each of the Company and Sellers
shall, and shall cause their respective Affiliates to, except as otherwise
permitted by the terms of this Agreement, use commercially reasonable efforts to
operate the Company only in the Ordinary Course of Business and shall use
reasonable commercial efforts to preserve intact its business organization. From
the date hereof until the earlier of the Closing or termination of this
Agreement, the Company may not incur any material indebtedness or material
liabilities outside of its Ordinary Course of Business without the written
consent of Buyer, which consent will not be unreasonably withheld, conditioned
or delayed. Notwithstanding the foregoing, Buyer agrees that Sellers shall be
entitled to be paid or distributed all of the Company’s Cash and Cash
Equivalents and the Company shall be entitled to make one or more distributions
of Cash and Cash Equivalents on or prior to Closing.

 

(v)       Notices. From time to time prior to the Closing, the Sellers may
notify Buyer with respect to any matter hereafter arising or any information
obtained after the date hereof that, if existing, occurring or known at or prior
to the date of this Agreement, would have been required to be disclosed in the
Disclosure Schedules or that is necessary to the complete or correct any
information in the Disclosure Schedules or any representation of warranty of the
Sellers or the Company that has been rendered inaccurate thereby, and the
disclosure relative to the Sellers’ and the Company’s representations and
warranties shall be deemed modified and supplemented as indicated in such notice
for purposes of Section 8.

 

(vi)      Form 8-K; Registration Statement; Put Shares.

 

(A)       The Buyer shall provide Sellers with a reasonable opportunity to
review and be consulted on the Form 8-K and the Registration Statement prior to
making such filings with the SEC and on any SEC comments and Buyer responses
thereto. Subject to the foregoing, the Buyer shall file the Registration
Statement with the SEC as soon as reasonably practicable after the date of this
Agreement and use its commercially reasonable best efforts to cause the
Registration Statement to be declared effective as promptly as possible after
the filing thereof. Buyer shall keep the Registration Statement continuously
effective until either the Signing Shares and Break-Up Shares (if the Break-Up
Shares are issued) (together, the “Put Shares”) have been sold by Sellers or the
Buyer’s transfer agent has removed the restrictive legend on the Put Shares and
the Put Shares remain freely tradable by Sellers pursuant to Rule 144
promulgated under the Securities Act. At all times prior to the termination of
Buyer’s obligation to issue the Break-Up Shares pursuant to the Warrants, Buyer
shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock a number of shares of Common Stock
sufficient permit Buyer to issue (free of preemptive rights) the Break-Up
Shares.

 



 24 

 

 

(B)        If the Registration Statement shall not have been declared effective
by the ninetieth (90th) day following the date of this Agreement (the “Put
Date”), each Seller shall have the right, upon written notice to Buyer delivered
at any time prior to Sellers’ receipt of the Market Option Notice, to require
the Buyer to repurchase any or all of the Put Shares at the Price Per Share.
Buyer shall purchase and pay for such Put Shares in cash, payable by wire
transfer or delivery of other immediately available funds to an account or
accounts designated by the selling Sellers, upon delivery to Buyer of the stock
certificate(s) evidencing, and executed stock power(s) for, such Put Shares.

 

(C)        If the Registration Statement shall not have been declared effective
by the Put Date, then on such date as either (1) the Registration Statement
becomes effective and the Put Shares are freely tradable by Sellers pursuant to
the Registration Statement, or (2) the Buyer’s transfer agent has removed the
restrictive legend on the Put Shares and the Put Shares are freely tradable by
Sellers pursuant to Rule 144 promulgated under the Securities Act, Buyer shall
notify Sellers in writing thereof (the “Market Option Notice”) and the Buyer
shall be obligated to pay to each Seller the Make Whole Amount as provided
herein. The “Make Whole Amount” means, for each Put Share sold during the Make
Whole Period, the following amount, if positive: (a) the Price Per Share minus
(b) the net proceeds (i.e., net of broker commissions and fees) realized by such
Seller on the sale of each such Put Share (“Market Option Proceeds”) that is
sold within thirty (30) Trading Days after the Sellers’ receipt of the Market
Option Notice (which shall be extended for any period after the Market Option
Notice that the Put Shares become not freely tradable for any reason) (the “Make
Whole Period”). Buyer shall pay the Make Whole Amount to each Seller in cash,
payable by wire transfer or delivery of other immediately available funds to an
account or accounts designated by such Seller, upon notice to Buyer of such
Seller’s Market Option Proceeds.

 

(b)       Further Assurances. In case at any time after the Closing any further
actions are necessary to carry out the purposes of this Agreement, each of the
Parties will take such further actions (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 8 below).

 

(c)       Restrictive Covenants. Each Seller specified on Schedule 6(c)(i)
hereto agrees, for the lesser of three (3) years from and after the Closing Date
or the longest time permitted by applicable law, and each Seller specified on
Schedule 6(c)(ii) hereto (together with each Seller specified on Schedule
6(c)(i) hereto, a “Restricted Seller”) agrees, for the lesser of one (1) year
from and after the Closing Date or the longest time permitted by applicable law,
as follows:

 

(i)       Such Restricted Seller shall not engage, anywhere in the United
States, in any business that is competitive with the Business as conducted on
the Closing Date;

 



 25 

 

 

(ii)       Such Restricted Seller shall not solicit any sales representative,
supplier, vendor, customer, prospective customer, lessor or service provider to
discontinue such relationship with Buyer; and

 

(iii)      Such Restricted Seller shall not solicit for employment or employ any
employee of Buyer; provided the foregoing shall not apply to any employee
solicited or employed as a result of general employment solicitation or use of
placement agencies.

 

Each Seller acknowledges and agrees that the Buyer would be damaged irreparably
in the event any of the provisions of this Section 6(c) is not performed in
accordance with its specific terms or is otherwise breached. Accordingly, each
Seller agrees that the Buyer shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Section 6(c) and to enforce
specifically the terms and provisions hereof in any action instituted in any
court in the United States or in any state having jurisdiction over the parties
and the matter in addition to any other remedy to which it may be entitled
pursuant hereto or otherwise at law or in equity.

 

(d)       Confidentiality. As a further inducement for Buyer to enter into this
Agreement, each Seller agrees that for the longest period permitted by law after
the Closing Date, each Seller shall hold in strictest confidence, and not,
without the prior written approval of Buyer, disclose to any Person other than
Buyer (other than as required by law) any Confidential Information.

 

(e)       Employee Matters.

 

(i)        Buyer agrees that Buyer shall cause the Company to provide the
Company’s employees with (i) base salary or wage rates, equity compensation,
incentive compensation opportunity and other cash compensation that, in the
aggregate, are not less than those in effect for such employees immediately
prior to the Closing Date; and (ii) employee benefits (including retirement
benefits) that, in the aggregate, are no less favorable in the aggregate than
those provided to the Company’s employees immediately prior to the Closing Date.
With respect to any employee benefits that are provided to Company’s employees
after the Closing, service accrued by such employees during employment with the
Company prior to the Closing Date shall be recognized for all purposes to the
same extent recognized by the Company immediately prior to the Closing Date.
With respect to any medical, dental or other welfare benefits that are provided
at any time to the Company’s employees after the Closing, any applicable
pre-existing condition exclusions and waiting periods (except to the extent such
limitations or waiting periods are already in effect with respect to such
employees and have not been satisfied immediately prior to the Closing Date)
shall be waived, and such employees shall be provided with credit for any
co-payments and deductibles paid prior to the Closing Date in satisfying any
applicable deductible or out-of-pocket requirements under any welfare plans that
such employees are eligible to participate in after the Closing Date.

 

(ii)       Buyer agrees to, and shall cause the Company to, honor in accordance
with their terms, all employment, severance and other incentive agreements,
plans and arrangements, postretirement medical, dental and life insurance
arrangements and all supplemental pension plans, as amended through the date
hereof, for the benefit of any employees and former employees of the Company,
each of which is set forth on Section 6(e) of the Disclosure Schedule.

 



 26 

 

 

(f)        Inspection of Records. Sellers, Buyer and their respective Affiliates
shall each retain and make their respective books and records (including work
papers in the possession of their respective accountants) relating to the
Company available for inspection by the other Parties, or by their duly
accredited representatives, for reasonable business purposes at all reasonable
times during normal business hours, for a seven (7) year period after the
Closing Date, with respect to all transactions of the Company occurring prior to
and those relating to the Closing, and the historical financial condition,
assets, liabilities, operations and cash flows of the Company. In the case of
records owned by a Seller, such records shall be made available at such Seller’s
executive offices, and in the case of records owned by Buyer, such records shall
be made available at Buyer’s executive office. As used in this subsection, the
right of inspection includes the right to make extracts or copies. The
representatives of a Party inspecting the records of the other Party shall be
reasonably satisfactory to the other Party. If a Seller shall desire to dispose
of such books and records or any portions thereof prior to the expiration of
such seven (7) year period, such Seller shall, prior to such disposition, give
Buyer a reasonable opportunity, at Buyer’s expense, to remove or make copies of
such books and records or portions thereof. No Seller shall be required to
retain originals or copies of any books and records delivered to Buyer in
connection with the transactions contemplated by this Agreement.

 

(g)       Tax Matters.

 

(i)        Tax Returns. Sellers shall prepare and file, or cause to be prepared
and filed, all Tax Returns for the Company for all periods ending on or before
the Closing Date. Buyer shall prepare and file, or cause to be prepared and
filed, all Tax Returns for the Company for all periods ending after the Closing
Date. In the case of Tax Returns filed by Buyer for periods starting on or
before the Closing Date and ending after the Closing Date, Buyer shall provide
Sellers with an opportunity to review and comment on such Tax Returns no less
than thirty (30) days prior to the due date thereof. Buyer shall make, or cause
to be made, any changes to such Tax Returns reasonably requested by Sellers. As
soon as practicable, but in any event within fifteen (15) days after either
Sellers’ or Buyer’s request, as the case may be, Buyer shall deliver to Sellers
or Sellers shall deliver to Buyer, as the case may be, such information and
other data relating to the Tax Returns and Taxes of the Company and shall
provide such other assistance as may reasonably be requested, to cause the
completion and filing of all Tax Returns or to respond to audits by any taxing
authorities with respect to any Tax Returns or taxable periods or to otherwise
enable Sellers, Buyer or the Company to satisfy their accounting or Tax
requirements.

 

(ii)       Contests. Whenever any taxing authority asserts a claim, makes an
assessment, or otherwise disputes the amount of Taxes for which Sellers are or
may be liable, Buyer shall promptly inform Sellers, and Sellers shall have the
right to control any resulting proceedings and to determine whether and when to
settle any such claim, assessment or dispute to the extent such proceedings or
determinations affect the amount of Taxes for which any Seller may be liable.
Whenever any taxing authority asserts a claim, makes an assessment or otherwise
disputes the amount of Taxes for which Buyer is liable, Buyer shall have the
right to control any resulting proceedings and to determine whether and when to
settle any such claim, assessment or dispute, except to the extent such
proceedings affect the amount of Taxes for which Sellers are liable.

 



 27 

 

 

(iii)      Survival of Obligations. The obligations of the parties set forth in
this Section 6(g) shall be unconditional and absolute, and shall remain in
effect until the expiration of the applicable statute of limitations.

 

(h)       Release. Effective upon the Closing, each of Buyer, the Company, on
its own behalf and on behalf of its successors and assigns (the “Company
Releasing Parties”), hereby fully releases, remises, acquits and discharges
forever, irrevocably and unconditionally, each of the Sellers and the Seller
Representative, and their respective past, present and future parents,
subsidiaries, Affiliates, related parties, successors and assigns, and their
past, present and future directors, officers, stockholders, partners, members,
employees, agents, attorneys, representatives, successors, beneficiaries, heirs
and assigns (collectively, the “Company Released Parties”) from, against and
with respect to any and all actions, agreements, causes of action, complaints,
charges, claims, covenants, contracts, costs, damages, demands, debts, defenses,
duties, expenses, fees, injuries, interest, judgments, liabilities, losses,
obligations, penalties, promises, reimbursements, remedies, suits, sums of money
and torts of any kind and nature whatsoever, whether in law, equity or
otherwise, direct or indirect, fixed or contingent, foreseeable or
unforeseeable, liquidated or unliquidated, known or unknown, matured or
unmatured, absolute or contingent, determined or determinable (collectively, the
“Released Claims”), which any of the Company Releasing Parties ever had or now
has, or may hereafter have or acquire, against the Company Released Parties for
or by reason of any matter, cause or thing whatsoever; provided, however, that
this Section 6(h) will not be construed to release any of the Company Released
Parties from his, her or its obligations under this Agreement or the other
Transaction Documents.

 

(i)        Indemnification of Managers and Officers.

 

(i)        After the Closing, Buyer and the Company shall, jointly and
severally, indemnify and hold harmless each present (as of the Closing) or
former officer, manager, director, employee, investor or consultant of the
Company (the “D&O Indemnified Persons”), against all Adverse Consequences
incurred in connection with any claim, action, proceeding or investigation,
whether civil, criminal, administrative or investigative, arising out of or
pertaining to (A) the fact that the D&O Indemnified Person is or was an officer,
manager, director, employee, investor or consultant of the Company and (B)
matters existing or occurring at or prior to the Closing (including this
Agreement and the transactions and actions contemplated hereby), whether
asserted or claimed prior to, at or after the Closing, to the fullest extent
permitted under applicable law. Each D&O Indemnified Person will be entitled to
advancement of expenses incurred in the defense of any claim, action, proceeding
or investigation from Buyer or the Company within ten (10) business days of
receipt by Buyer or the Company from the D&O Indemnified Person of a request.

 

(ii)       To the fullest extent permitted by applicable law, Buyer shall, and
shall cause the Company to, honor all of its obligations to indemnify (including
any obligations to advance funds for expenses) the D&O Indemnified Persons for
acts or omissions by such D&O Indemnified Persons occurring prior to the Closing
to the extent that such obligations of the Company exist on the date of this
Agreement, whether pursuant to its certificate of formation and limited
liability company agreement, indemnity or indemnification agreements, board (or
similar governing body) resolution or otherwise, and such obligations shall
survive the Closing and shall continue in full force and effect in accordance
with the terms of the certificate of formation and limited liability company
agreement of the Company, as the case may be, and such board (or similar
governing body) resolutions or indemnity or indemnification agreements from the
Closing until the expiration of the applicable statute of limitations with
respect to any claims against such D&O Indemnified Persons arising out of such
acts or omissions.

 



 28 

 

 

(iii)      Buyer shall cause the Company to maintain in effect (A) in its
certificate of formation and limited liability company agreement, the current
provisions regarding elimination of liability of managers and, as applicable,
indemnification of, and advancement of expenses to, D&O Indemnified Persons and
(B) the current policies of directors’ and officers’ liability insurance and
fiduciary liability insurance maintained for the benefit of each Person who is
now or has been prior to the date hereof or who becomes prior to the Closing a
D&O Indemnified Person of the Company (provided that the Company may substitute
policies of at least the same coverage and amounts containing terms and
conditions which are, in the aggregate, no less advantageous to the insured)
with respect to claims arising from facts or events that occurred on or before
the Closing.

 

(iv)      Notwithstanding anything to the contrary herein, if any D&O
Indemnified Person is entitled to be reimbursed or indemnified by any Person
other than the Buyer or the Company, such D&O Indemnified Person shall not be
required to recover from or be indemnified by, or to seek such recovery or
indemnification from, any such other Person prior to or as a condition to being
indemnified as described in this Section 6(i). In the event that Buyer or the
Company or any of their respective successors or assigns (A) consolidates with
or merges into any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (B) transfers or
conveys all or substantially all of its properties and assets to any Person,
then, and in each such case, proper provision shall be made so that the
successors or assigns of the Buyer or the Company, as the case may be, shall
succeed to the obligations set forth in this Section 6(i).

 

(v)       Subject to the terms of this Section 6(i), Sellers each agree that,
upon and effective as of the Closing, the limited liability company agreement of
Logicmark shall otherwise be terminated.

 

(j)        Special Contract Matters. Buyer agrees that it shall not directly or
indirectly take any action, or fail to take any action, that would, or would
reasonably be expected to, result in any liability to any Seller hereunder for a
breach of the Special Contract Representation. Buyer shall promptly notify the
Seller Representative of any audit, investigation, proceeding, hearing, claim or
other action arising out of or pertaining to the Special Contract. The Seller
Representative will have the right to assume and control the response to and
defense of such matter and Buyer shall fully cooperate with the Seller
Representative therein. Such cooperation shall include access during normal
business hours afforded to the Seller Representative and its agents and
representatives to, and reasonable retention by the Seller Representative of,
records and information and making employees available on a reasonably
convenient basis.

 



 29 

 

 

7.       Conditions to Obligation to Close.

 

(a)       Conditions to Buyer’s Obligation. Buyer’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

 

(i)        Sellers shall have delivered to Buyer the instruments and documents
referred to in Section 2(d);

 

(ii)       The Parties shall have received all authorizations, consents and
approvals of governments and governmental agencies set forth on Schedule 7(a)
attached hereto;

 

(iii)      Sellers shall have delivered to Buyer the Escrow Agreement executed
by Sellers who are party thereto;

 

(iv)      Sellers shall have delivered to Buyer the Employment Agreement between
Buyer and Kevin O’Connor in the form attached hereto as Exhibit E (the
“Employment Agreement”) executed by Kevin O’Connor;

 

(v)       Sellers shall have delivered to Buyer the Consulting Agreement among
Buyer and William Vranek in the form attached hereto as Exhibit F (the
“Consulting Agreement”) executed by William Vranek;

 

(vi)      Sellers shall have delivered to Buyer copies of the certificate of
formation of the Company certified on or soon before the Closing Date by the
Secretary of State of the State of Delaware;

 

(vii)     Sellers shall have delivered to Buyer copies of the certificate of
good standing of the Company issued on or soon before the Closing Date by the
Secretary of State of the State of Delaware;

 

(viii)    Sellers shall have delivered to Buyer an executed amendment to the
Company’s existing Lease with EZ Watch Acquisition, LLC permitting Buyer to
terminate such Lease at any time after six (6) months after the Closing Date
without penalty upon thirty (30) days written notice to the landlord and with no
other material changes to such Lease;

 

(ix)       Sellers shall have delivered to Buyer evidence of release of all
Liens on the assets and properties of the Company for Indebtedness set forth on
Section 3(g) of the Disclosure Schedule, subject to full payment pursuant to the
payoff letter with respect to such Indebtedness;

 

(x)        Sellers shall have delivered to Buyer a certificate of the secretary
or an assistant secretary of the Company, dated the Closing Date, in form and
substance reasonably satisfactory to Buyer, as to: (A) no amendments to the
certificate of formation of the Company since the date specified in clause (vii)
above; (B) the limited liability company agreement of the Company; and (C) any
resolutions of the managers of the Company relating to this Agreement and the
transactions contemplated hereby;

 



 30 

 

 

(xi)       The representations and warranties of the Sellers and the Company
contained in this Agreement shall be true in all respects, on and as of the
Closing Date, with the same force and effect as though made on and as of the
Closing Date (except to the extent expressly made as of an earlier date, in
which case at and as of such date), except where the failure to be true,
individually or in the aggregate, has not had and would not reasonably be
expected to result in a Material Adverse Effect. The Sellers and the Company
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
them on or prior to the Closing Date. The Company shall have delivered to the
Buyer a certificate, dated the Closing Date, to the foregoing effect;

 

(xii)      Since the date of this Agreement, no action, suit or proceeding shall
have been instituted by any governmental or regulatory body to restrain, modify
or prevent the carrying out of the transactions contemplated by this Agreement
or to seek damages or a discovery order in connection with such transactions, or
which has or would reasonably be expected to have a Material Adverse Effect;

 

(xiii)     There shall not have been any occurrence, event, incident, action,
failure to act, or transaction since the date hereof that constitutes a Material
Adverse Effect;

 

(xiv)     Buyer shall have received the proceeds of a financing in an amount
sufficient to pay the Unadjusted Purchase Price due at Closing.

 

Buyer may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.

 

(b)      Conditions to Sellers’ Obligation. Sellers’ obligation to consummate
the transactions to be performed by them in connection with the Closing is
subject to satisfaction of the following conditions:

 

(i)        Buyer shall have paid the Unadjusted Purchase Price as provided in
Section 2(b);

 

(ii)       Buyer shall have delivered to Sellers the instruments and documents
referred to in Section 2(d);

 

(iii)      The Parties shall have received all authorizations, consents, and
approvals of governments and governmental agencies set forth on Schedule 7(b)
attached hereto;

 

(iv)      Buyer shall have delivered to Sellers the Escrow Agreement executed by
Buyer and Escrow Agent;

 

(v)       Buyer shall have delivered to Sellers the Employment Agreement
executed by Buyer;

 

(vi)      Buyer shall have delivered to Sellers the Consulting Agreement
executed by Buyer;

 



 31 

 

 

(vii)     Buyer shall have delivered to Sellers copies of the charter or other
organizational document of Buyer certified on or soon before the Closing Date by
the Secretary of State of Buyer’s organization;

 

(viii)    Buyer shall have delivered to Sellers copies of the certificate of
good standing of Buyer issued on or soon before the Closing Date by the
Secretary of State of the State of Buyer’s state of organization;

 

(ix)       Buyer shall have delivered to Sellers a certificate of the secretary
or an assistant secretary of Buyer, dated the Closing Date, in form and
substance reasonably satisfactory to Seller, as to: (A) no amendments to the
charter or other organizational document of Buyer since the date specified in
clause (vii) above; (B) the bylaws or limited liability company agreement of
Buyer; and (C) any resolutions of the directors or managers of Buyer relating to
this Agreement and the transactions contemplated hereby;

 

(x)        The representations and warranties of Buyer contained in this
Agreement shall be true in all respects, on and as of the Closing Date, with the
same force and effect as though made on and as of the Closing Date (except to
the extent expressly made as of an earlier date, in which case at and as of such
date), except where the failure to be true, individually or in the aggregate,
has not had and would not reasonably be expected to result in a material adverse
effect on the assets, properties, business, operations or condition (financial
or otherwise) of Buyer. Buyer shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing Date. Buyer shall
have delivered to Sellers a certificate, dated the Closing Date, to the
foregoing effect; and

 

(xi)       Since the date of this Agreement, no action, suit or proceeding shall
have been instituted by any governmental or regulatory body to restrain, modify
or prevent the carrying out of the transactions contemplated by this Agreement
or to seek damages or a discovery order in connection with such transactions, or
which has or would reasonably be expected to have a materially adverse effect on
the assets, properties, business, operations or condition (financial or
otherwise) of Buyer.

 

Seller Representative may waive any condition specified in this Section 7(b) if
it executes a writing so stating at or prior to the Closing.

 

8.       Remedies for Breaches of This Agreement.

 

(a)       Survival of Representations and Warranties. All of the representations
and warranties of the Company contained in Section 3 (other than Section 3(a)
(Organization, Qualification, and Corporate Power), Section 3(b) (Authorization
of Transaction), Section 3(d) (Brokers’ Fees), Section 3(e) (Title to Assets)
and Section 3(f) (Capitalization; Subsidiaries)) shall survive the Closing
hereunder (unless Buyer knew of any misrepresentation or breach of warranty at
the time of Closing) and continue in full force and effect until June 30, 2017.
The representations and warranties of the Company contained in the last sentence
of Section 3(n) (the “Special Contract Representation”) shall survive the
Closing hereunder (unless Buyer knew of any misrepresentation or breach of
warranty at the time of Closing) and continue in full force and effect until
December 31, 2017. All of the representations and warranties of Buyer contained
in Section 5, each Seller in Section 4 or of the Company in Section 3(a)
(Organization, Qualification, and Corporate Power), Section 3(b) (Authorization
of Transaction), Section 3(d) (Brokers’ Fees), Section 3(e) (Title to Assets),
and Section 3(f) (Capitalization; Subsidiaries) (collectively, the “Fundamental
Representations”) shall survive the Closing (unless the damaged Party knew of
any misrepresentation or breach of warranty at the time of Closing) and continue
in full force and effect for a period of three (3) years following the Closing
(subject to any applicable statute of limitations).

 



 32 

 

 

(b)      Indemnification Provisions for Buyer’s Benefit.

 

(i)        In the event Logicmark or a Seller breaches any of the Fundamental
Representations or covenants contained herein, and provided that Buyer makes a
written claim for indemnification against Sellers pursuant to Section 9(g)
within the survival period (if there is an applicable survival period pursuant
to Section 8(a)), then Sellers shall indemnify Buyer from and against any
Adverse Consequences Buyer shall suffer (but excluding any Adverse Consequences
Buyer shall suffer after the end of any applicable survival period) caused
proximately by such breach. In the event Logicmark or a Seller breaches any of
its representations or warranties contained herein (other than a Fundamental
Representation), and provided that Buyer makes a written claim for
indemnification against Sellers pursuant to Section 9(g) within the survival
period (if there is an applicable survival period pursuant to Section 8(a)),
then, subject to the limitations set forth in this Section 8, Sellers shall
indemnify Buyer from and against any Adverse Consequences Buyer shall suffer
(but excluding any Adverse Consequences Buyer shall suffer after the end of any
applicable survival period) caused proximately by such breach; provided,
however, that Sellers shall not have any obligation to indemnify Buyer from and
against any Adverse Consequences caused by such breach:

 

(A)       until the aggregate amount of all Adverse Consequences exceeds
$100,000 in the aggregate (the “Deductible”) (after which point Sellers will be
obligated to indemnify Buyer from and against all such Adverse Consequences in
excess of the Deductible); provided the Deductible shall not apply to the
Special Contract Representation; and

 

(B)        to the extent the Adverse Consequences Buyer has suffered by reason
of all such breaches exceed an aggregate ceiling equal to the Escrow Amount
(after which point Sellers will have no obligation to indemnify Buyer from and
against further such Adverse Consequences).

 

(ii)       Notwithstanding anything to the contrary herein (other than in the
case of fraud, criminal activity or willful misconduct or with respect to the
Fundamental Representations):

 

(A)       In no event shall Buyer be entitled to recover (1) more than the
amount of cash then in the Escrow Account or (2) Adverse Consequences from any
source other than the Escrow Account.

 



 33 

 

 

(B)        With respect to each Seller, the Buyer shall only be entitled to
recover from the Escrow Account (with respect to all breaches of the
representations and warranties made by such Seller in Section 4 or the Company
in Section 3) up to an amount equal to the product of the Escrow Amount
multiplied by such Seller’s Pro Rata Share.

 

(C)        In no event shall Buyer be entitled to recover any amount of Adverse
Consequences for any inaccuracy in or breach of any representation or warranty
contained herein if Buyer knew of such inaccuracy or breach at or prior to the
time of Closing.

 

(iii)      Notwithstanding anything to the contrary herein, the maximum
aggregate liability of each Seller for Adverse Consequences arising out of or
resulting from claims hereunder shall be the net cash amount of the Purchase
Price actually received by such Seller hereunder.

 

(c)       Indemnification Provisions for Seller’s Benefit. In the event Buyer
breaches any of its representations, warranties or covenants contained herein,
and provided that a Seller makes a written claim for indemnification against
Buyer pursuant to Section 9(g) within the survival period (if there is an
applicable survival period pursuant to Section 8(a)), then Buyer shall indemnify
Sellers from and against the entirety of any Adverse Consequences suffered by
Sellers (but excluding any Adverse Consequences suffered after the end of any
applicable survival period) that is caused proximately by such breach.

 

(d)      Matters Involving Third Parties.

 

(i)         If any third party shall notify any Party (the “Indemnified Party”)
with respect to any matter (a “Third-Party Claim”) which may give rise to a
claim for indemnification against any other Party (the “Indemnifying Party”)
under this Section 8, then the Indemnified Party shall promptly (and in any
event within five (5) business days after receiving notice of the Third-Party
Claim) notify each Indemnifying Party thereof in writing.

 

(ii)       Any Indemnifying Party will have the right at any time to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of his,
her, or its choice; provided, however, that the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third-Party Claim without the prior written consent of the Indemnified
Party (not to be unreasonably conditioned, delayed or withheld) unless the
judgment or proposed settlement involves only the payment of money damages and
does not impose an injunction or other equitable relief upon the Indemnified
Party.

 

(iii)      Unless and until an Indemnifying Party assumes the defense of the
Third-Party Claim as provided in Section 8(d)(ii), however, the Indemnified
Party may defend against the Third-Party Claim in any manner the Indemnified
Party may reasonably deem appropriate. If the Indemnifying Party assumes the
defense of a Third Party Claim, the fees and expenses of counsel chosen by the
Indemnifying Party shall be paid from the Escrow Amount and the Indemnified
Party shall have the right to participate in but not control such defense
through counsel chosen by the Indemnified Party; provided that the fees and
expenses of such counsel shall be borne by the Indemnified Party.

 



 34 

 

 

(iv)      In no event will the Indemnified Party consent to the entry of any
judgment on or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnifying Party (not to be
unreasonably conditioned, delayed withheld).

 

(v)       The Indemnified Party shall cooperate in all reasonable respects with
the Indemnifying Party and its attorneys in the investigation, trial and defense
of any Third Party Claim and any appeal arising therefrom and shall furnish such
records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith. Such cooperation shall include access during normal
business hours afforded to the Indemnifying Party and its agents and
representatives to, and reasonable retention by the Indemnified Party of,
records and information which have been identified by the Indemnifying Party as
being reasonably relevant to such Third Party Claim, and making employees
available on a reasonably convenient basis to provide additional information and
explanation of any material provided hereunder.

 

(e)       Determination of Adverse Consequences.

 

(i)        All indemnification payments under this Section 8 shall be paid by
the Indemnifying Party net of any Tax benefits and insurance coverage actually
received by the Indemnified Party. All indemnification payments under this
Section 8 shall be deemed adjustments to the Purchase Price.

 

(ii)       In no event shall any Party hereunder be liable to another Party
hereunder (including, without limitation, liability to indemnify such other
Party) for punitive, special, exemplary, incidental, unforeseen or consequential
damages (including, without limitation, for lost profit or revenue) or for any
multiple of damages or any multiple of earnings or EBITDA.

 

(iii)      In no event shall any Adverse Consequences be recoverable under this
Section 8 for any breach, inaccuracy, nonfulfillment or failure to perform under
one Section or provision of this Agreement to the extent any Party or
Indemnifying Party has already made payment, or any Party or Indemnified Party
has already received payment, in respect of the matter giving rise to such
Adverse Consequences under another Section or provision of this Agreement
(including any amounts that would otherwise have constituted Adverse
Consequences but were taken into account in determining the Purchase Price
pursuant to Sections 2(e) and 2(f)). The Indemnified Party shall not be entitled
to indemnification for any Adverse Consequences to the extent reflected or
accrued in the calculation of the Closing Date Net Working Capital.

 

(iv)      No Indemnifying Party shall be liable (A) for any Adverse Consequences
that is contingent unless and until such contingent Adverse Consequences become
an actual liability and is due and payable or (B) to pay any amount in discharge
of a claim under this Section 8 unless and until the Adverse Consequences in
respect of which the claim is made has become due and payable.

 

(v)       Notwithstanding anything to the contrary contained herein, upon the
Indemnified Party becoming aware of any claim as to which indemnification may be
sought by the Indemnified Party, Indemnified Party shall utilize all reasonable
efforts, consistent with normal practices and policies and good commercial
practice, to mitigate any Adverse Consequences (including, without limitation,
by pursuing available insurance coverages and indemnification from third
parties), and any Adverse Consequences to the extent directly resulting from
such Indemnified Party’s failure to comply with the foregoing shall be excluded
from the Adverse Consequences recoverable by such Indemnified Party from the
Indemnifying Party hereunder.

 



 35 

 

 

(f)       Exclusive Remedy. The Parties acknowledge and agree that the foregoing
indemnification provisions in this Section 8 shall be the exclusive remedy of
the Parties under this Agreement, the negotiation and execution of this
Agreement, the performance by the Parties of their respective obligations
hereunder, and the transactions contemplated by this Agreement (other than
claims arising from fraud, criminal activity or willful misconduct on the part
of a Party in connection with the transactions contemplated by this Agreement),
except as set forth in Section 6(c). Buyer may not avoid the limitations on
liability, recovery and recourse set forth in this Section 8 by seeking damages
for breach of contract, tort or pursuant to any other theory or liability.

 

(g)      Recoupment Against Escrow Agreement.

 

(i)        Other than in the case of fraud, criminal activity or willful
misconduct, any indemnification or other amounts to which Buyer is entitled
under or related to this Agreement, including any Adverse Consequences it may
suffer as a result of the breach of any representation, warranty or covenant of
Sellers contained herein, shall be recoverable solely from the Escrow Amount
(which shall be Buyer’s sole source of recovery and recourse with respect to
Adverse Consequences arising from breaches of Seller’s representations and
warranties, other than Fundamental Representations) in accordance with the terms
of the Escrow Agreement.

 

(ii)       When determining the amounts payable to Buyer under this Section 8
(and distributable to the Sellers under the Escrow Agreement), it is hereby
agreed that: (i) the escrow account established under the Escrow Agreement (the
“Escrow Account”) shall be comprised of multiple sub-accounts so that each
Seller shall be deemed to have its own account with an initial balance equal to
the product of the Escrow Amount multiplied by such Seller’s Pro Rata Share
(such amount with respect to each Seller is referred to as, the “Escrow Account
Portion”); (ii) if amounts are to be disbursed from the Escrow Account (other
than amounts to be disbursed as a result of a breach of a representation or
warranty of such Seller in Section 4), then the amount to be disbursed shall be
allocated among each of the Sellers pro rata based upon each such Seller’s Pro
Rata Share and the Escrow Account Portion of each Seller (if any) shall be
reduced by an amount equal to the product of the amount of such disbursement
multiplied by such Seller’s Pro Rata Share (or such lesser amount that is equal
to such Seller’s Escrow Account Portion) and distributed to Buyer; and (iii) if
amounts are to be disbursed from the Escrow Account as a result of a breach of a
covenant by a Seller or breach of a representation or warranty of such Seller in
Section 4, then the Escrow Account Portion of such Seller (if any), but not any
other Seller, shall be reduced by such amount (or such lesser amount that is
equal to such Seller’s Escrow Account Portion) and distributed to Buyer.

 

(h)       Purchase Price Adjustment. Notwithstanding anything to the contrary
herein, no Seller shall be obligated to indemnify Buyer against any Adverse
Consequences as a result of, or based upon or arising from, any claim or
liability (i) that was known by Buyer at or prior to the time of Closing or,
(ii) to the extent unknown at or prior to the time of Closing, to the extent
such claim or liability is taken into account in determining the Purchase Price,
including any adjustment to the Unadjusted Purchase Price pursuant to Sections
2(e) and 2(f).

 



 36 

 

 

9.       Miscellaneous.

 

(a)       Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of Buyer and Seller, except as
may be required by applicable law, rule or regulation, in which case the
disclosing party shall notify the other party at least one (1) business day
prior to making any required disclosure.

 

(b)      No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

(c)       Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof; provided, however, that nothing herein shall void or otherwise relieve
Buyer from its obligations under that certain Confidentiality Agreement dated
September 9, 2015 and joinder thereto dated September 30, 2015, which shall
remain in full force and effect after Closing in accordance with the terms
thereof.

 

(d)       Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his,
her, or its rights, interests, or obligations hereunder without the prior
written approval of Buyer and Seller Representative.

 

(e)       Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or email of a .pdf copy), each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

 

(f)        Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 



 37 

 

 

(g)       Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) one (1) business day after being
sent to the recipient by reputable overnight courier service (charges prepaid),
(iii) one (1) business day after being sent to the recipient by facsimile
transmission or electronic mail (with confirmation of transmission), or (iv)
four (4) business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:

  

If to Sellers: c/o Logicmark, LLC   1359 Barclay Boulevard   Buffalo Grove,
Illinois 60089   Email: swuellner@promusequity.com     bnagler@gen3cap.com  
Attn: Sarah Wuellner     Brandon Nagler       Copy to: Patzik, Frank & Samotny
Ltd.   150 South Wacker Drive, Suite 1500   Chicago, Illinois 60606   Email:
apatzik@pfs-law.com   Attn: Alan B. Patzik, Esq.       If to Seller    
Representative: Logicmark Investment Partners, LLC   1359 Barclay Boulevard  
Buffalo Grove, Illinois 60089   Email: swuellner@promusequity.com    
bnagler@gen3cap.com   Attn:   Sarah Wuellner     Brandon Nagler       Copy to:
Patzik, Frank & Samotny Ltd. 150 South Wacker Drive, Suite 1500    Chicago,
Illinois 60606   Email: apatzik@pfs-law.com   Attn: Alan B. Patzik, Esq.      
If to Buyer: Nxt-ID, Inc.   285 North Drive, Suite D   Melbourne, FL 32934  
Email: gino@nxt-id.com   Attn: Gino Pereira       Copy to: Robinson Brog
Leinwand Greene Genovese & Gluck P.C.   875 3rd Avenue, 9th Floor   New York, NY
10022   Email: ded@robinsonbrog.com   Attn: David E. Danovitch, Esq.

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 



 38 

 

 

(h)       Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

(i)        Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Seller Representative (on behalf of Sellers). No waiver by any Party of any
provision of this Agreement or any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the Party making such waiver
nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

 

(j)        Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(k)       Expenses. The Parties will each bear their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby. Without limiting the generality of the
foregoing, all transfer, documentary, sales, use, stamp, registration and other
such Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement shall be paid by
Buyer when due, and Buyer shall, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, fees and
charges, and, if required by applicable law, the Parties will, and will cause
their Affiliates to, join in the execution of any such Tax Returns and other
documentation. Buyer acknowledges and understands that all fees and expenses
incurred by the Company in connection with the transactions contemplated hereby
shall be paid by the Company.

 

(l)        Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

 

(m)      Incorporation of Exhibits, Annexes, and Schedules. The Exhibits,
Annexes, and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof. For the purposes of this Agreement, any matter
that is disclosed in a particular Schedule (including any Disclosure Schedule)
to this Agreement shall be deemed to have been included in the other Schedules,
notwithstanding the omission of a cross reference thereto, so long as the
relevance of such matter to such other Schedules is reasonably apparent.
Disclosure of any fact or item in any Schedule shall not necessarily mean that
such fact or item is material to the Company. In particular, (i) certain matters
may be disclosed on Schedules that may not be required to be disclosed because
of certain minimum thresholds or materiality standards set forth in this
Agreement, (ii) the disclosure of any such matter does not mean that it meets or
surpasses any such minimum thresholds or materiality standards and (iii) no
disclosure in Schedules relating to any possible breach or violation of any
Contract or law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. In no event shall the
listing of such matters in any Schedule be deemed or interpreted to expand the
scope of Seller’s representations and warranties contained in this Agreement.
Each Schedule is qualified in its entirety by reference to specific provisions
of the Agreement and does not constitute, and shall not be construed as
constituting, representations, warranties or covenants of a Party, except as and
to the extent provided in this Agreement. Matters reflected in a Schedule are
not necessarily limited to matters required by this Agreement to be disclosed in
such Schedules.

 



 39 

 

 

(n)       Disclosure. The Parties hereby acknowledge and agree that if, on or
before the Closing Date, Buyer or any of its representatives, has actual
knowledge of any violation or breach by the Company or any Seller of any
representation, warranty, covenant, obligation or agreement contained in this
Agreement or the Exhibits, Annexes and Schedules hereto, or the other documents,
instruments and certificates delivered hereunder and thereunder, then Buyer
shall be deemed to have waived such violation or breach and Buyer shall not be
entitled to be indemnified pursuant to this Agreement, to sue for, or bring an
arbitration claim for, damages or to assert any other right or remedy for any
Adverse Consequences arising from any matters relating to such violation or
breach, notwithstanding anything to the contrary contained herein or in any
document, agreement, instrument or certificate delivered pursuant hereto. Buyer
shall be deemed to have actual knowledge of all documents and information
provided or made available to any of them in connection with this Agreement or
the Exhibits, Annexes and Schedules hereto, or the other documents, instruments
and certificates delivered hereunder and thereunder, and the transactions
contemplated hereby and thereby, including without limitation, any information,
document or material made available on CD-ROM, in certain “data rooms”, in
management presentations or in environmental reports.

 

(o)       Submission to Jurisdiction. Each of the Parties submits to the
exclusive jurisdiction of any state or federal court sitting in Chicago,
Illinois, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding
shall be heard and determined in any such court. Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto. Each Party agrees that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or in equity.

 

(p)       Seller Representative.

 

(i)        Each Seller, for itself or himself and for its or his successors and
assigns, hereby irrevocably makes, constitutes and appoints the Seller
Representative to act for and on behalf of such Seller with respect to any claim
or matter arising under this Agreement, the Escrow Agreement, and each other
agreement, document, certificate and instrument to be executed by any Seller at
or prior to the Closing (the “Transaction Documents”), and the Seller
Representative hereby accepts such appointment. Each Seller acknowledges that
the appointment of the Seller Representative is coupled with an interest and may
not be revoked.

 



 40 

 

 

(ii)       In furtherance of the appointment of the Seller Representative, each
Seller, fully and without restriction: (A) agrees to be bound by all notices
given and received and agreements and determinations made by and documents
executed and delivered by the Seller Representative under the Transaction
Documents; and (B) authorizes the Seller Representative to (1) deliver to Buyer
all certificates and documents to be delivered to Buyer by Sellers pursuant to
the Transaction Documents, together with any certificates and documents executed
by Sellers and deposited with the Seller Representative for such purpose, (2)
dispute or refrain from disputing any claim made by Buyer under the Transaction
Documents, (3) negotiate and compromise any dispute which may arise under the
Transaction Documents, (4) pay any amounts due Buyer from Sellers under the
Transaction Documents, (5) exercise or refrain from exercising any remedies
available to Sellers under the Transaction Documents, (6) sign any releases or
other documents with respect to any such dispute or remedy, (7) waive any
condition contained in the Transaction Documents, (8) give such notices and
instructions and do or refrain from doing such other things as the Seller
Representative, in its sole discretion, deems necessary or appropriate to carry
out the provisions of the Transaction Documents, (9) petition the Escrow Agent
for the release of any or all funds due to Sellers under the Escrow Agreement
and, subject to the Seller Representative's other responsibilities under this
subsection, pay to each Seller such Seller's Pro Rata Share of such funds, (10)
receive all amounts payable by Buyer to Sellers under the Transaction Documents
on behalf of Sellers and, subject to the Seller Representative's other
responsibilities under this subsection, pay to each Seller such Seller's Pro
Rata Share of such amounts, (11) pay out of funds coming into the hands of the
Seller Representative from Buyer or the Escrow Agent all fees and expenses of
Sellers (and of the Seller Representative acting in such capacity) incurred in
connection with the transactions contemplated by the Transaction Documents,
including the fees and expenses of counsel, accountants, investment bankers and
other professional advisors retained by or on behalf of Sellers in connection
with such transactions, (12) retain such counsel, accountants and other
professional advisors as the Seller Representative reasonably deems necessary to
assist it in the performance of its duties hereunder and pay the fees, costs and
expenses thereof out of the funds coming into the hands of the Seller
Representative and (13) retain out of funds coming into the hands of the Seller
Representative from Buyer or the Escrow Agent such amounts as the Seller
Representative, in its sole discretion, deems appropriate to be held as reserves
for expected or potential future expenses or Liabilities of Sellers hereunder.
Except for any obligations for which Sellers are severally, but not jointly,
liable, payments made by the Seller Representative under this subsection will be
considered to be paid by all Sellers in accordance with their respective Pro
Rata Shares.

 

(iii)      If the Seller Representative resigns, ceases to be a legal entity,
dies or becomes incapacitated, its or his successor will be appointed within
fifteen (15) days of such event by Sellers owning a majority of the Interests
immediately prior to the Closing. The decisions and actions of any successor
Seller Representative will be, for all purposes, those of the Seller
Representative as if originally named herein. The death or incapacity of any
Seller will not terminate the authority and agency of the Seller Representative.
Any successor Seller Representative will provide Buyer with prompt written
notice of its or his appointment.

 

(iv)      Buyer will be entitled to rely exclusively upon any communication
given or other action taken by the Seller Representative and will not be liable
to Sellers or any other Person for any action taken or not taken in reliance
upon the Seller Representative. Buyer will not be obligated to inquire as to the
authority of the Seller Representative with respect to the taking of any action
that the Seller Representative takes on behalf of Sellers.

 



 41 

 

 

(v)       Sellers will, severally and not jointly in accordance with their
respective Pro Rata Shares, indemnify the Seller Representative and hold it or
him harmless against any and all Adverse Consequences incurred without gross
negligence or bad faith on the part of the Seller Representative and arising out
of or in connection with its or his duties as the Seller Representative.

 

(q)       Legal Representation. Buyer agrees that, following the Closing,
Patzik, Frank & Samotny Ltd. may serve as counsel to the Sellers, Seller
Representative and its Affiliates in connection with any matters related to this
Agreement and the transactions contemplated hereby, including any litigation,
claim or obligation arising out of or relating to this Agreement or the
transactions contemplated by this Agreement, notwithstanding any representation
by Patzik, Frank & Samotny Ltd. prior to the Closing of the Company and any
Sellers. Buyer and the Company hereby (i) waive any claim they have or may have
that Patzik, Frank & Samotny Ltd. has a conflict of interest or is otherwise
prohibited from engaging in such representation and (ii) agree that, in the
event that such a dispute arises after the Closing between Buyer or any the
Company and a Seller, the Seller Representative or any of its Affiliates,
Patzik, Frank & Samotny Ltd. may represent such Seller, the Seller
Representative or any of its Affiliates in such dispute even though the
interests of such Person(s) may be directly adverse to Buyer or the Company and
even though Patzik, Frank & Samotny Ltd. may have represented the Company in a
matter substantially related to such dispute. Buyer represents that Buyer's own
attorney has explained and helped Buyer evaluate the implications and risks of
waiving the right to assert a future conflict against Patzik, Frank & Samotny
Ltd., and Buyer’s consent with respect to this waiver is fully informed. Buyer
and the Company also further agree that, as to all communications among Patzik,
Frank & Samotny Ltd. and any of the Company, Sellers and/or any Seller's
Affiliates and representatives, that relate in any way to the transactions
contemplated by this Agreement, the attorney-client privilege and the
expectation of client confidence belongs to the Seller Representative and may be
controlled by the Seller Representative and will not pass to or be claimed by
Buyer or the Company. In addition, all of the client files and records in the
possession of Patzik, Frank & Samotny Ltd. related to this Agreement and the
transactions contemplated hereby will continue to be property of (and be
controlled by) the Seller Representative and the Company will not have any
access to them without the Seller Representative's express prior written
consent.

 

(r)        Termination. Without prejudice to other remedies which may be
available to the Parties by law or this Agreement, this Agreement may be
terminated and the transactions may be abandoned prior to Closing:

 

(i)        by mutual written consent of the Parties;

 

(ii)       by any Party, by written notice to the others, if:

 

(1)        the Closing shall not have been consummated on or before June 30,
2016, unless extended by written agreement of the Parties; provided, however,
that the right to terminate this Agreement under this Section shall not be
available to any Party whose uncured failure to perform or comply with any of
its obligations under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur by such date; or

 



 42 

 

 

(2)        any governmental authority shall have enacted, promulgated, issued,
entered or enforced (A) any law prohibiting the transactions or making them
illegal, or (B) any injunction, judgment, order or ruling or taking any other
action, in each case, permanently enjoining, restraining or prohibiting the
transactions, which shall have become final and nonappealable;

 

(iii)     by the Buyer in the event of a breach of this Agreement by Sellers or
the Company, which breach would cause any of the conditions set forth in Section
7(a) to become incapable of fulfillment and cannot be cured or remains uncured
by the Closing Date; or

 

(iv)     by the Seller Representative in the event of a breach of this Agreement
by Buyer, which breach would cause any of the conditions set forth in Section
7(b) to become incapable of fulfillment and cannot be cured or remains uncured
by the Closing Date.

 

In the event of any termination of the Agreement as provided above, then all
further obligations of the Parties under this Agreement shall terminate without
further liability on the part of any Party to the others, other than as to
Break-Up Shares pursuant to Section 9(s), the provisions of Section 6(a)(vi) or
liability for any fraudulent misrepresentation or intentional breach or default
of any warranty, representation, covenant or obligation given, occurring or
arising pursuant to this Agreement prior to the date of termination.

 



(s)       Break-Up Shares. In the event this Agreement is terminated for any
reason other than pursuant to Section 9(r)(iii), then the Warrants shall
immediately become fully exercisable for all or any portion of the Break-Up
Shares.

 

[Signature Page Follows]

 



 43 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Interest Purchase
Agreement as of the date first above written:

 

BUYER:         NXT-ID, INC.         By:           Name:     Title:           THE
COMPANY:         LOGICMARK, LLC         By:     Name:     Title:          
SELLERS:         LOGICMARK INVESTMENT PARTNERS, LLC         By:     Name:    
Title:           GOTTLIEB FAMILY, LLC         By:     Name:     Title:          
          BEN CORNETT                 KEVIN O’CONNOR  

 



 44 

 

 

GENERATION3 PARTNERS I, LLC         By:            Name:     Title:          
SELLER REPRESENTATIVE:         LOGICMARK INVESTMENT PARTNERS, LLC         By:  
  Name:     Title:    

 

 

 

[Continued Signature Page to Interest Purchase Agreement]

 

 

45



 

 